SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of June, 2012 Alto PalermoS.A. (APSA) (Exact name of Registrant as specified in its charter) Alto Palermo S.A. (APSA) (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Bolívar 108 (C1066AAB) Buenos Aires, Argentina (Address of principal executive offices) Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yeso No x ALTO PALERMO S.A. (APSA) (THE “COMPANY”) REPORT ON FORM 6-K Attached is a copy of theEnglish translation of the Financial Statements for the six-month period ended on March 31, 2012 andMarch 31, 2011 filed by the Company with the Comisión Nacional de Valores and the Bolsa de Comercio de Buenos Aires: ALTO PALERMO S.A. (APSA) Free translation of the Consolidated Financial Statements For the nine-month periods beginning on July 1, 2011 and 2010 and endedMarch 31, 2012 and 2011 ALTO PALERMO S.A. (APSA) Moreno 877 – 22º Floor – Autonomous City of Buenos Aires Unaudited Financial Statements for the nine-month period ended March 31, 2012 Fiscal year No. 122 beginning on July 1, 2011 Presented comparatively In thousands of Argentine Pesos (See Note 1 to the Unaudited Basic Financial Statements) Free translation from the original prepared in spanish for publication in Argentina Principal Activity: Real estate investment and development Dates of registration with the Public Registry of Commerce: -Of the By-laws: August 29,1889 -Of last amendment: January 16, 2008 Registration number with the Superintendence of Corporations: Duration of the Company: Until August 28, 2087 Name of parent Company: IRSA Inversiones y Representaciones Sociedad Anónima Legal Address: Bolívar 108 – 1° Floor– Autonomous City of Buenos Aires Main activity: Real estate investment Percentage of votes of the parent Company on the equity: 94.87 % (See Note 8.j to the Unaudited Basic Financial Statements) CAPITAL STATUS (Note 4 to the Unaudited Basic Financial Statements) Type of stock Authorized for Public Offer of Shares Subscribed, Issued and Paid up Ps. Common stock with a face value of Ps.0.1 per share and entitled to 1 vote each - 1 - ALTO PALERMO S.A. (APSA) Unaudited Consolidated Balance Sheets as of March 31, 2012 and June 30, 2011 (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina (Notes 1 and 3) (Notes 1 and 3) (Notes 1 and 3) (Notes 1 and 3) ASSETS LIABILITIES CURRENT ASSETS CURRENT LIABILITIES Cash and banks (Note 4.a) Trade accounts payable (Note 4.i) Other investments, net (Note 4.b) Short-term debt (Note 4.j) Account receivable, net (Note 4.c) Salaries and social security payable (Note 4.k) Other receivables and prepaid expenses, net (Note 4.d) Taxes payable (Note 4.l) Inventory (Note 4.e) Customer advances (Note 4.m) Total Current Assets Dividends payable (Note 4.n) - Other liabilities (Note 4.o) Total Debts Provisions (Note 4. p) - Total Current Liabilities NON-CURRENT LIABILITIES Trade accounts payable (Note 4.i) 16 47 NON-CURRENT ASSETS Long-term debt (Note 4.j) Account receivable, net (Note 4.c) Taxes payable (Note 4.l) Other receivables and prepaid expenses, net (Note 4.d) Customer advances (Note 4.m) Inventory (Note 4.e) Other liabilities (Note 4.o) Fixed assets, net (Note 4.f) Total Debts Other investments, net (Note 4.b) Provisions (Note 4.p) Intangible assets, net (Note 4.g) Total Non-Current Liabilities Subtotal Non-Current Assets Total Liabilities Negative goodwill, net (Note 4.h) ) ) Minority interest Total Non-Current Assets SHAREHOLDERS’ EQUITY Total Assets Total Liabilities and Shareholders’ Equity The accompanying notes are an integral part of these Unaudited Consolidated Financial Statements. Saul Zang Vice-President I acting as President - 2 - ALTO PALERMO S.A. (APSA) Unaudited Consolidated Statements of Income For the nine months periods beginning on July 1, 2011 and 2010 and ended March 31, 2012 and 2011 (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina (Notes 1 and 3) (Notes 1 and 3) Revenues: Leases and services Consumer financing Other Total revenues Costs: Leases and services ) ) Consumer financing ) ) Other ) ) Total costs ) ) Gross profit: Leases and services Consumer financing Other Total gross profit Selling expenses ) ) Administrative expenses ) ) Gain from recognition of inventories at net realizable value Net income from retained interest in securitized receivables - Subtotal ) ) Operating income Net income on equity investees Amortization of negative goodwill, net Financial gain (loss) generated by assets: Interest Foreign currency exchange gain Other holding results ) Subtotal Financial loss generated by liabilities: Interest ) ) Foreign currency exchange loss ) ) Other holding results ) - Subtotal ) ) Total financial results, net (Note 4.q) ) ) Other income (expenses), net(Note 4.r) ) Income before taxes and minority interest Income tax expense ) ) Minority interest ) ) Net income for the period Basic net income per share (Note 3.p) to the Unaudited Basic Financial Statements) Diluted net income per share (Note 3.p) to the Unaudited Basic Financial Statements) The accompanying notes are an integral part of these Unaudited Consolidated Financial Statements. Saul Zang Vice-President I acting as President - 3 - ALTO PALERMO S.A. (APSA) Unaudited Consolidated Statements of Cash Flows (1) For the nine months periods beginning on July 1, 2011 and 2010 and ended March 31, 2012 and 2011 (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina (Notes 1 and 3) (Notes 1 and 3) CHANGES IN CASH AND CASH EQUIVALENTS Cash and cash equivalents as of the beginning of the year Cash and cash equivalents as of the end of the period Increase in cash and cash equivalents CAUSES OF CHANGES IN CASH AND CASH EQUIVALENTS CASH FLOWS FROM OPERATING ACTIVITIES Net income for the period Adjustments to reconcile net income (loss) to cash flows from operating activities Depreciation of fixed assets Impairment of fixed assets - Income on equity investments ) ) Amortization of intangible assets Amortization of negative goodwill, net ) ) (Gain) Loss on intangible assets sold ) Loss on fixed assets retired - Net carrying value of fixed assets sold - Charge for tax on personal assets of shareholders Charge of provision for contingencies, net Allowance for doubtful accounts, net Net loss from retained interest in securitized receivables - ) Provision for Directors’ fees, net Minority interest Income tax Financial results Other financial results ) - Long-term incentive program reserve - Gain for recognition of inventories at net realizable value ) ) Net income from sales of real estate property ) ) Increase of intangible assets ) ) Changes in operating assets and liabilities: Increasein accounts receivable ) ) Increase in other receivables and prepaid expenses ) ) Decrease in inventory Increasein trade accounts payable Increase in customer advances Decrease in taxes payable ) ) Decreasein salaries and social security payable ) ) Decrease in provision for contingencies ) ) Decrease in other liabilities ) ) Net cash provided by operating activities Saul Zang Vice-President I acting as President - 4 - ALTO PALERMO S.A. (APSA) Unaudited Consolidated Statements of Cash Flows (Continued) (1) For the nine months periods beginning on July 1, 2011 and 2010 and ended March 31, 2012 and 2011 (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina. (Notes 1 and 3) (Notes 1 and 3) CASH FLOWS FROM INVESTING ACTIVITIES (Outflows) Inflows of cash by acquisition/ sale of subsidiaries ) Acquisition of fixed assets ) ) Increase in current investments ) ) Purchase of TGLT´s shares ) ) Purchase option Arcos del Gourmet S.A.’ s shares - ) Loans granted to related parties ) ) Collection of receivables from related parties Acquisition of undeveloped parcels of land and other real estate - ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES (Payment of) Proceeds from overdrafts ) Cash from minority shareholders’ capital contributions to subsidiaries Payment of seller financing of shares ) ) Payment of interests of Non-Convertible Notes ) ) Proceeds from issuance of short-term debt - Proceeds from short-term and long-term debts - Payment of dividends ) ) Payment of related parties interests ) - Payment of Non-Convertible Notes ) ) Dividends paid to minority shareholders ) ) Reimbursement of dividends - Net cash used in financing activities ) ) INCREASE IN CASH AND CASH EQUIVALENTS Includes cash and banks and investments with a short-term realization. See Note 2.2.1 to the Unaudited Basic Financial Statements Saul Zang Vice-President I acting as President - 5 - ALTO PALERMO S.A. (APSA) Unaudited Consolidated Statements of Cash Flows (Continued) For the nine months periods beginning on July 1, 2011 and 2010 and ended March 31, 2012 and 2011 (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina Supplemental cash flow information Income tax Non-cash activities: Decrease in short and long-term debt through an increase in shareholders´equity 38 Decrease in account receivable, net - Decrease in other receivables and prepaid expenses, net - Decrease in equity investments - Decrease in trade accounts payable ) - Decrease in other liabilities ) - Decrease in other investments through an increase in inventory - Decrease in inventory through an increase in fixed assets - Increase in investments through an increase on other liabilities - Decrease in inventory through a decreasein customer advances - Increase in investments through a decrease in other receivables and prepaid expenses - Decrease in Intangible assets through a decrease in trade accounts payable - Dividends distribution, not yet cancelled - Increase in fixed assets through a decrease in intangible assets - Acquisition/sale of equity investee in subsidiary company Accounts receivable ) Other receivables and prepaid expenses ) Investments - Fixed assets ) ) Intangibles assets ) - Short and long-term debt - ) Trade accounts payable ) Customer advances - Salaries and social security payable 49 ) Provisions - Taxes payable ) Other liabilities 64 ) Total non-cash unconsolidated net assets acquired ) Cash and cash equivalents acquired ) ) Total unconsolidated net assets acquired ) Minority interest ) - Goodwill ) Subsidiary companies sale/acquisition value ) Impairment and sale of investment (Tarshop S.A.) - ) Remaining investment in Tarshop S.A. - ) Cash and cash equivalents acquired Amount financed by the sellers Cash in advance (Outflows) Inflows of cash by acquisition/sale of subsidiaries ) (1) Relates to the acquisition of 50% of Nuevo Puerto Santa Fe S.A. and to the acquisition of 8.185% of Arcos del Gourmet S.A. (2) Relates to the acquisition of Soleil Factory, to the acquisition of 50% of Apsamedia S.A. and to the sale of 80% of Tarshop S.A. Saul Zang Vice-President I acting as President - 6 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Consolidated Financial Statements For the nine-month periods beginning on July 1, 2011 and 2010 and ended March 31, 2012 and 2011. (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina NOTE 1: PREPARATION OF THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS The Unaudited Consolidated Financial Statements have been prepared in thousands of Argentine pesos. Alto Palermo S.A. (APSA), here in after the “Company” “APSA” has consolidated its Balance Sheets as ofMarch 31, 2012 and June 30, 2011, the Statements of Income and Cash Flow for the nine-month periods ended March 31, 2012 and 2011 line by line with the financial statements of its controlled companies, following the procedure established in Technical Resolution No. 21 of the Argentine Federation of Professional Councils in Economic Sciences and approved by the Professional Council in Economic Sciences of the Autonomous City of Buenos Aires and the National Securities Commission. The company APSAMEDIA S.A. has been consolidated using the proportional consolidation method included in Technical Resolution No. 21 of the Argentine Federation of Professional Councils in Economic Sciences and approved by the Professional Council in Economic Sciences of the Autonomous City of Buenos Aires and the National Securities Commission, up to December 31, 2010. As from January 1, 2011 the consolidation was made line for line as described in Note 8.k) to the Unaudited Basic Financial Statements. The company Nuevo Puerto de Santa Fe S.A. has been consolidated using the proportional consolidation method in accordance with Technical Resolution No. 21 of the Argentine Federation of Professional Councils in Economic Sciences, approved by the Professional Council in Economic Sciences of the Autonomous City of Buenos Aires and the National Securities Commission. The company Torodur S.A. has been considered an integrated entity. See Note 2.2 to the Unaudited Basic Financial Statements. As of March 31, 2011 the Unaudited Statement of Income and the Unaudited Statement of Cash Flows include results and cash flows, respectively, for the two-month period in which APSA still held control on Tarshop S.A. as from the sale, results generated from the remaining investment are disclosed under caption Net income on equity investees. - 7 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Consolidated Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina NOTE 1: (Continued) The following table shows a summary of the effect that would have had Tarshop S.A.’s unconsolidated on the Unaudited Statements of Income and Cash Flows as of March 31, 2011. Caption Issued Financial Statements as of Ps. Tarshop S.A. as of 03.31.11 Ps. Financial Statements considering the sale of 03.31.11 Ps. Revenues ) Costs ) ) Gross profit ) Operating Income ) Net income on equity investees Net income for the period - Net cash provided by operating activities Net cash used in investing activities ) ) Net cash used in financing activities ) ) ) COMPARATIVE INFORMATION The comparative information at June 30, 2011 and March 31, 2011 included in these unaudited financial statements arise from the financial statements as of such dates. Certain reclassifications of prior year information have been made to conform to the current period presentation. - 8 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Consolidated Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina NOTE 2: CORPORATE CONTROL The following table shows the data concerning the corporate control: Percentage of capital stock owned as of Financial statements for consolidation purposes Torodur S.A. (2) - Emprendimiento Recoleta S.A. Shopping Neuquén S.A. Fibesa S.A. Conil S.A. Panamerican Mall S.A. 80 80 Arcos del Gourmet S.A. (4) 80 Apsamedia S.A. (1) Nuevo Puerto Santa Fe S.A. (3) 50 - (1)See Note 8.k) to the Unaudited Basic Financial Statements. (2)On June 13, 2011 a direct interest in Torodur S.A was acquired. See Note 8.o) to the Unaudited Basic Financial Statements. (3)33.33% direct and 16.66% indirect through its interest in Torodur S.A See Note 8.p) to the Unaudited Basic Financial Statements. (4)See Note 8.a) to the Unaudited Basic Financial Statements. NOTE 3: SIGNIFICANT ACCOUNTING POLICIES The Financial Statements of the subsidiaries mentioned in Note 2 have been prepared on a consistent basis with those applied by Alto Palermo S.A. Note 2 to the Unaudited Basic Financial Statements details the most significant accounting policies and below are the most relevant accounting policies adopted by the subsidiaries, which are not included in that note. a. Revenue Recognition Consumer financing operations Revenues derived from credit card transactions consist of commissions and financing income, charges to clients for life and disability insurance and for statements of account, among others. Commissions are recognized at the time the merchants’ transactions are processed, while the rest financing income is recognized when accrued. Income generated from granting consumer loans mainly includes financial interests, which are recognized by the accrual method during the period, irrespective of whether collection has or has not been made. - 9 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Consolidated Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina NOTE 3: (Continued) Lease agent operations Fibesa S.A., company in which APSA has shares of 99.99996%, acts as the leasing agent for the Company bringing together the Company and potential lessees for the retail space available in certain of the Company’s shopping centers. Fibesa S.A.’s revenues are derived primarily from collected commissions calculated as a percentage of the final rental income value, admission’s rights and from rental of advertising spaces. Revenues are recognized at the time that the transaction is successfully concluded. b. Investments b.1Notes Investment in Notes issued by Cresud S.A.C.I.F. y A. has been valued at its nominal value, because they will be kept by the Company until maturity. The values thus obtained do not significantly differ from those that may have been obtained if valued based on the best possible estimate of the discounted amount to be collected using the respective internal rate of return estimated upon capitalization. c. Intangible asset c.1. Concession Intangible assets include Arcos del Gourmet S.A.’s concession right, which will be amortized over the life of the concession agreement (See Note 8.e), after the opening of the shopping center. c.2. Pre operating expenses These expenses are amortized on a straight-line basis over a three-year period starting upon the opening of the shopping center. The net carrying value of the intangible assets does not exceed its estimated recoverable value at the period / year end. d. Minimum Presumed Income Tax (MPIT) The Company has recognized the MPIT accrued over the period / year and paid in previous years as a credit, as it estimates that in futures years, it may be computed towards paying income tax. - 10 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Consolidated Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina NOTE 4:BREAKDOWN OF THE MAIN CAPTIONS The breakdown of the main captions of these Unaudited Consolidated Financial Statements is as follows: a) Cash and banks: Cash in local currency Cash in foreign currency Bank accounts in local currency Bank accounts in foreign currency Total cash and banks b) Other investments, net: Current Mutual funds in local currency(ii) Mutual funds in foreign currency (i) Non convertible Notes - Cresud S.A.C.I.F. y A. (Note 8.c) and Note 5) Mortgages bonds issued by Banco Hipotecario S.A. (Note 5) Interest receivable – Non convertible notes - Cresud S.A.C.I.F. y A. (Note 8.c) and Note 5) 58 46 Total Non-current Undeveloped parcels of land: -Caballito plot of land -Patio Olmos -Air Space Coto -Air Space Soleil Factory -Other real estate Non convertible Notes - Cresud S.A.C.I.F. y A. (Note 8.c) and Note 5) - Other investments 56 56 Subtotal Equity investments in companies: Tarshop S.A. TGLT S.A. Shares´ purchase advances - Subtotal Total Total other investments, net (i)Considered as cash equivalents for purposes of the Unaudited Consolidated Statements of Cash Flows. (ii)As of March 31, 2012 and June 30, 2011 include Ps. 8,500 and Ps. 342, respectively, considered as cash equivalents for purposes of the Unaudited Consolidated Statements of Cash Flows. - 11 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Consolidated Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina NOTE 4:(Continued) c) Accounts receivable, net: Current Checks to be deposited Leases and services receivable Debtors under legal proceedings Pass-through expenses receivable Consumer financing receivables Notes receivable Related parties (Note 5) Receivables with collections agents Credit cards receivable Mortgages receivable Receivable from sale of fixed assets - Allowance for doubtful accounts ) ) Total Non-current Notes receivable - Leases and services receivable Mortgages receivable Pass-through expenses receivable 9 - Total Total accounts receivable, net d) Other receivables and prepaid expenses, net: Current Related parties (Note 5) Prepaid expenses Value Added Tax (VAT) –receivable Prepaid services Other tax credits – Gross revenue tax Other tax credits Guarantee deposits Loans granted Refunds receivable - Income tax credits, net 7 Others Total - 12 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Consolidated Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina NOTE 4: (Continued) Non-current Value Added Tax (VAT) –receivable Imputed interest of non-current receivables ) ) Deferred tax assets Deferred tax allowance ) ) Minimum Presumed Income Tax (MPIT) Prepaid expenses Mortgages receivable Allowance for doubtful mortgage receivable ) ) Guarantee deposits 35 Expenses to be accrued Reimbursements receivable Other tax credits Others Total Total other receivables and prepaid expenses, net e) Inventory: Current Torres Rosario under construction Rosario plot of land - Others Torres Rosario Total Non-current Units to be received Beruti (Note 5) Torres Rosario - Torres Rosario under construction Total Total inventory - 13 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Consolidated Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina NOTE 4: (Continued) f) Fixed assets, net: Properties: Shopping Centers: Dot Baires Abasto Alto Palermo Patio Bullrich Soleil Factory Mendoza Plaza Alto Rosario Alto Avellaneda Paseo Alcorta Córdoba Shopping - Villa Cabrera Alto NOA Buenos Aires Design La Ribera Shopping - Other properties Offices Dot Baires Offices Shopping Center Neuquén Project (Note 8.a)) Units to be received Beruti (Note 5) Facilities 71 80 Suppliers advances Furniture, fixture and equipment Computer equipment Software Leasehold improvements Vehicles 8 13 Work in progress: Dot Baires Buenos Aires Design Alto Rosario Patio Bullrich Paseo Alcorta Abasto Alto Avellaneda Alto NOA 52 Alto Palermo Mendoza Plaza Córdoba Shopping - Villa Cabrera Soleil Factory Arcos del Gourmet - Neuquén Project Offices Total fixed assets, net - 14 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Consolidated Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina NOTE 4: (Continued) g) Intangible assets, net: Preoperating expenses Arcos del Gourmet S.A.´s concession Trademarks Total intangible assets, net h) Negative goodwill, net: Arcos del Gourmet S.A. - Nuevo Puerto Santa Fe S.A - Conil S.A. Soleil Factory ) ) Empalme S.A.I.C.F.A. y G. ) ) Mendoza Plaza Shopping S.A. ) ) Emprendimiento Recoleta S.A. ) ) Total negative goodwill, net ) ) i) Trade accounts payable: Current Suppliers Accruals Related parties (Note 5) Others Total Non-current Suppliers 16 47 Total 16 47 Total trade accounts payable - 15 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Consolidated Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina NOTE 4: (Continued) j)Short-term and long-term debt: Current -Banks Overdrafts Accrued bank interests 9 Subtotal -Financial Non-Convertible Notes (Note 5) Accrued interest on Non-Convertible Notes (Note 5) Seller financing of Arcos del Gourmet S.A. Accrued interest on Convertible Notes (Note 5) Deferred debt costs ) ) Seller financing of Soleil Factory goodwill Related parties (Note 5) - Seller financing of Nuevo Puerto Santa Fe S.A. - Subtotal Total Non-current -Financial Non-Convertible Notes Convertible Notes (Note 5) Seller financing of Soleil Factory goodwill Seller financing of Arcos del Gourmet S.A. - Deferred debt costs ) ) Total Total short-term and long-term debt - 16 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Consolidated Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina NOTE 4: (Continued) k)Salaries and social security payable: Provision for vacation, bonuses and others Social security payable Others Total salaries and social security payable l)Taxes payable: Current Provision for Income tax, net Other taxes payable Value Added Tax (VAT) –payable Income tax withholdings Other tax withholdings Gross revenue tax withholdings Tax amnesty plan for income tax payable Tax amnesty plan for municipality taxes payable Tax amnesty plan for gross revenue tax payable MPIT, net Interest payable on tax debt - Total Non-current Tax amnesty plan for income tax payable Deferred income tax Other taxes payable Total Total taxes payable - 17 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Consolidated Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina NOTE 4: (Continued) m)Customer advances: Current Admission rights Lease advances Advance for sale of Rosario plot of land and torres Rosario Customer advances Guarantee deposits Related parties (Note 5) 87 - Total Non-current Admission rights Lease advances Guarantee deposits Total Total customer advances n)Dividends payable: Dividends payable (Note 5) - Total dividends payable - o)Other liabilities: Current Related parties (Note 5) Other liabilities - Accrual for Directors’ fees net of advances (Note 5) Withholdings and guarantee deposits Below market leases Contributed leasehold improvements Others Total - 18 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Consolidated Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina NOTE 4:(Continued) Non-current Contributed leasehold improvements Other liabilities – Higher Investment value Directors’ guarantee deposits (Note 5) 12 12 Total Total other liabilities p)Provisions: Current Provision for contingencies - Total - Non-current Provision for contingencies Total Total Provisions q)Financial results, net: Generated by assets: Interest income from past-due receivables Effect on the present value accounting Other interest Results from financial investments (Note 5) Subtotal interest Foreign currency exchange gain Other holding results ) Financial gain generated by assets - 19 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Consolidated Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina NOTE 4:(Continued) Generated by liabilities: Financial expenses (Note 5) ) ) Interest on taxes payable ) ) Other interest ) ) Subtotal interest ) ) Foreign currency exchange loss ) ) Loss from derivative financial instruments ) - Loss from update of advances for leases ) - Subtotal other holding results ) - Financial loss generated by liabilities ) ) Total financial results, net ) ) r)Other income (expenses), net: Sale of customer relationships and transfer of portfolio of Apsamedia S.A. - Sale of Apsamedia S.A.´s fixed assets - ) Donations (Note 5) ) ) Recovery of provisions - Tax on personal assets of shareholders (Note 5) ) ) Charge for contingencies ) Others ) ) ) - 20 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Consolidated Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina NOTE 5:BALANCES AND TRANSACTIONS WITH RELATED PARTIES The following is a summary of the balances and transactions with related parties: Company Investment- Current Accounts receivable, net - Current Other receivables and prepaid expenses, net – Current Current Inventory/ Fixed Assets, net Trade accounts payable – Current Short-term debt Long- term debt Customer advances – Current Dividends payable Other liabilities - Current Other liabilities - Non-current Shareholders - ) - - Banco Hipotecario S.A. (2) - Cactus S.A. (1) - 30 - - (3 ) - Canteras Natal Crespo S.A. (6) - 1 - Consultores Assets ManagementS.A. (4) - 57 - - (5 ) - Consorcio Libertador (4) - 1 - - (3 ) - Consorcio Torre Boston (4) - 2 - Cresud S.A.C.I.F. y A. (5) 3 - ) - Cyrsa S.A. (6) - 20 - - (4 ) - Directors - 1 - (4 ) - - ) ) E-Commerce Latina S.A. (7) - 20 - Estudio Zang, Bergel y Viñes (8) - ) - Fundación IRSA (4) - 14 - Futuros y Opciones.Com S.A. (1) - 77 - - (6 ) - Grainco S.A. (14) - Hoteles Argentinos S.A.(7) - (3 ) - IRSA Inversiones y Representaciones Sociedad Anónima (9) - - ) ) ) - - ) - Llao Llao Resorts S.A. (7) - (1 ) - Museo de los Niños (4) - - - (6 ) - Nuevas Fronteras S.A. (7) - ) - Nuevo Puerto Santa Fe S.A. (13) - - - ) - (7 ) - Personnel - Ritelco S.A. (7) - 1 - Solares de Santa María S.A. (7) - 1 - - (2 ) - Tarshop S.A. (10) - - (1 ) - - ) - - - Tyrus S.A. (5) - - 55 - TGLT S.A. (3) - Total ) - 21 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Consolidated Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina NOTE 5: (Continued) Company Investment- Current Investment – Non-Current Accounts receivable, net- Current Other receivables and prepaid expenses, net – Current Current Inventory / Fixed Assets, net Trade accounts payable – Current Short-term debt Long-term debt Other liabilities - Current Other liabilities - Non-current Banco Hipotecario S.A. (2) - Cactus S.A. (1) - - 25 - - (3 ) - Consorcio Libertador (4) - - 1 - - (3 ) - Consorcio Torre Boston (4) - - 1 - Consultores Assets ManagementS.A. (4) - - 11 - - (5 ) - Cresud S.A.C.I.F. y A. (5) 6 - ) - - ) - Cyrsa S.A. (6) - ) - Directors - - 2 - - - (2 ) E-Commerce Latina S.A. (7) - - 20 - Estudio Zang, Bergel y Viñes (8) - ) - Fundación IRSA (4) - - 5 - Futuros y Opciones.Com S.A. (1) - - 13 - - (6 ) - Hoteles Argentinos S.A.(7) - (1 ) - IRSA Inversiones y Representaciones Sociedad Anónima (9) - - 12 - ) - Llao Llao Resorts S.A. (7) - - 73 - - ) - Museo de los Niños (4) - (6 ) - Nuevas Fronteras S.A. (7) - ) - Personnel - Solares de Santa María S.A. (7) - - 2 - - (2 ) - Tarshop S.A. (10) - - - ) - - ) - Tyrus S.A. (7) - - - 51 - TGLT S.A. (3) - ) - - - Total ) - 22 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Consolidated Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina NOTE 5: (Continued) Company Leases and services Administrative expenses Financial gain generated by assets Financial loss generated by liabilities Other income (expenses), net Shared services – Salaries and bonuses Shareholders - ) - Cresud S.A.C.I.F. y A. (5) - ) Directors - ) - (1 ) - - IRSA Inversiones y Representaciones Sociedad Anónima (9) - ) ) - Estudio Zang, Bergel y Viñes (8) - ) - Fundación IRSA (4) - ) - Tarshop S.A. (10) - Inversiones Financieras del Sur S.A. (11) - - 71 - - - TGLT S.A. (3) - - - ) - - Total ) Company Leases and services Administrative expenses Financial gain generated by assets Financial loss generated by liabilities Other income (expenses), net Shared services – Salaries and bonuses Shareholders - ) - Cresud S.A.C.I.F. y A. (5) - - - ) - ) Directors - ) - (3 ) - - IRSA Inversiones y Representaciones Sociedad Anónima (9) - ) ) - Parque Arauco S.A. (12) - - - ) - - Personnel - Estudio Zang, Bergel y Viñes (8) - ) - Fundación IRSA (4) - ) - Tarshop S.A. (10) - 80 - - - Inversiones Financieras del Sur S.A. (11) - TGLT S.A. (3) - - - ) - - Total ) 1.Subsidiary of Cresud S.A.C.I.F. y A 2.Equity investee of IRSA Inversiones y Representaciones Sociedad Anónima. 3.Equity investee of APSA. 4.Related toIRSA Inversiones y Representaciones Sociedad Anónima. 5.Parent company of IRSA Inversiones y Representaciones Sociedad Anónima. 6.Equity investee of IRSA Inversiones y Representaciones Sociedad Anónima. 7.Subsidiary of IRSA Inversiones y Representaciones Sociedad Anónima. 8.Related to the Board of Directors. 9.Parent company 10.Subsidiary, later equity investee. See Note 8.i) to the Unaudited Basic Financial Statements. 11.Shareholder of Cresud S.A.C.I.F. y A 12.Shareholder up to October 15, 2010. 13.Joint venture. - 23 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Consolidated Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina NOTE 6:SEGMENT INFORMATION Leases and services Consumer financing Other Total Eliminations Total as of Total as of Revenues - Costs ) - ) ) Total gross profit as of 03.31.12 - - Total gross profit as of 03.31.11 - Expenses: Selling expenses ) ) ) - ) ) Administrative expenses ) - ) ) Gain from recognition of inventories at net realizable value - - - Net income from retained interest in securitized receivables - Operating income03.31.12 - - Operating income03.31.11 - Net income on equity investees - - - Amortization of goodwill, net - - - Financial results, net ) 62 ) - ) ) Other income (expenses), net: ) - ) - ) Income before taxes and minority interest 0331.12 - - Income before taxes and minority interest 03.31.11 - - Income tax expense ) ) ) - ) ) Minority interest ) - - ) - ) ) Net income for the period03.31.12 - - Net income for the period03.31.11 - - Leases and services Consumer financing Other Total Eliminations Total as of Total as of Depreciation and amortization 03.31.12– 9 months 17 - - - Depreciation and amortization06.30.11 – 12 months - - - Acquisition of fixed assets and intangible assets 03.31.12–9 months - Acquisitionof fixed assets and intangible assets 06.30.11 – 12 months - - - Operating assets as of03.31.12 - Operating assets as of 06.30.11 - Non operating assets as of 03.31.12 - ) - Non operating assets as of 06.30.11 - ) - Total assets as of03.31.12 ) - Total assets as of 06.30.11 ) - - 24 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Consolidated Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina NOTE 6:(Continued) General information The Company has determined that its reportable segments are those that are based on the Company’s method of internal reporting. Accordingly, the Company has three reportable segments. These segments are: Leases and services, Consumer Financing and Others. A general description of each segment follows: ·Leases and services: This segment includes the results of the Company's shopping centers, offices rental and advertising spaces. ·Consumer financing: This segment includes the results derived from granting consumer credits, credit cards and securitization of credits made by Tarshop S.A. and Apsamedia S.A. (see Note 1 and 8.b)) ·Others: This segment includes the results of the Company’s construction and/or barter transactions and ultimate sale of residential buildings business. All revenues and long-lived assets are attributable to the Company’s country of domicile. The accounting policies of the segments are the same as those described in Note 3. The column titled eliminations includes the eliminations of inter-segment activities. NOTE 7: RESTRICTED ASSETS AND GUARANTEES GRANTED As mentioned in Note 8.e), to secure the fulfillment of the concession agreement with Administration of railway infrastructure, Arcos del Gourmet S.A. committed itself to hire a surety bond for Ps. 4,460, to make a deposit in cash of Ps. 400 and to hire another surety bond in favor of ADIF as collateral to the execution of the works agreed in due time and proper form for Ps. 14,950. These surety bonds were hired during October, 2011. - 25 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Consolidated Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina NOTE 8: SIGNIFICANT EVENTS a) Neuquén Project The main asset of Shopping Neuquén S.A. is a plot of land of 50,000 square meters approximately, in which a mixed use center would be built. The project includes the building of a shopping center, cinemas, a hypermarket, appartments, private hospital and other compatible purposes. On December 13, 2006, Shopping Neuquén S.A. entered into an agreement with the Municipality of Neuquén (the Municipality) and with the Province of Neuquén by which, mainly, the terms to carry out the commercial and residential venture were rescheduled and authorized Shopping Neuquén S.A. to transfer to third parties the title to the plots of land into which the property is divided, provided that it is not that one on which the shopping center will be built. Such agreement put an end to the case “Shopping Neuquén S.A. vs. Municipality of Neuquén in re: procedural administrative action”, lodged at the High Court of Neuquén.Lawyers’ fees shall be borne by Shopping Neuquén S.A., which although they have been established are not yet final. Nevertheless, by the end of 2011, an agreement was reached with some of those professionals on the fees to be paid for their intervention in the proceedings indicated above. On July 5, 2010, Shopping Neuquén S.A. began the committed works for the first stage, which should be completed at a maximum 22 month terms starting upon beginning construction. In the case of failing to comply the conditions established in the agreement, the Municipality is entitled to terminate the agreement and carry out the actions that may be considered necessary for such respect, among them, to request the return of Shopping Neuquén S.A.´s plots acquired to the Municipality. On November 2011, an updated schedule of works was filed, which as of the issuance date of these unaudited financial statements has not yet approved by the Municipality. On April 15, 2011 Shopping Neuquén S.A. entered into an agreement with Gensar S.A., pursuant to which Gensar S.A. purchased one of the plots of land of a mixed use commercial undertaking next to which Shopping Neuquén S.A. is building a shopping center. In that plot of land of 14,792.68 sqm, Gensar S.A. has agreed to build and operate a hypermarket, operated initially under the Coto brand. To such end Gensar S.A. was given possession of the above mentioned plot of land. On September 16, 2011, the public deed for the property of the mentioned lot was granted in favor of Gensar S.A., whose record is pending before the corresponding Real Estate Registry. - 26 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Consolidated Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina NOTE 8:(Continued) b)Transactions of Apsamedia S.A. (formerly Metroshop S.A., which changed its legal name) On January 13, 2011, and as an action subsequent to the purchase of the remaining 50% of Metroshop S.A.’s shares by the Company, Metroshop S.A. made two offers to Tarshop S.A., later accepted by Tarshop S.A., to grant the following assets: i)Receivables from consumption transactions carried out through December 31, 2010 and that are performing or in default for not more than 60 days (both those in Metroshop S.A.’s own portfolio and those assigned to Fideicomiso Financiero Metroshop S.A. Serie XV- previous return of them). ii)The contractual position in the credit card issuance agreements whose customers did not have as of December 31, 2010 a default for over 60 days in complying with their obligations. iii)All credit card customers or accounts and consumer loans. iv)Lease agreements on certain branches and their personal property. v)Labor agreements for payroll personnel. On July 20, 2011, the Special General Shareholders Meeting held by unanimous consent of Metroshop S.A. approved the change of corporate name to APSAMEDIA S.A: and the amendment of its corporate purpose to capitalize on market opportunities. APSAMEDIA S.A. will continue providing its services, which have been broadened in scope to the following areas: -Consumer credit marketing and financing -Issuance and marketing of credit cards. -Performance of any type of agency and representation. -Management of administrative, advertising and commercial activities. Such amendments were registered with the Public Registry of Commerce on August 29, 2011 under number 17,795. - 27 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Consolidated Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina NOTE 8:(Continued) On October 7, 2011, APSAMEDIA S.A., as trustor, together with Comafi Fiduciario Financiero S.A., acting as Trustee of the “Fideicomiso Financiero Privado Yatasto”, as Original Holder, created a private financial trust called "Consumo Centro", which was assigned by APSAMEDIA S.A. under trust the legal ownership of certain receivables that were not in good standing, including personal loans, credit card receivables and refinanced receivables generated by APSAMEDIA S.A. in the ordinary course of business, and which shall issue pass-throughs in favor of the Original Holder. The receivables assigned under trust amount to about Ps. 39,1 million, which were all allowed for. As from such assignment, APSAMEDIA S.A. will assume no liability whatsoever for the creditworthiness or repayment capacity of any of the debtors, or for the success or failure to collect such receivables, or for compliance by debtors of obligations assumed in relation to such receivables. The price of the Assignment in Trust amounts to Ps. 1.9 million. Such price less the sums of money received as payment by APSAMEDIA S.A. between August 26, 2011, cutoff date, and October 7, 2011, which amount to Ps. 0.15 million, were transferred to a pesos-denominated checking account held by APSA at Banco Comafi for a total amount of Ps. 1.8 million. As from this three-month period, APSAMEDIA S.A. started to develop the leasing of advertising space business in the Company’s shopping centers. c) Acquisition of Cresud S.A.C.I.F. y A.’s Notes On March 10, 2011, Emprendimiento Recoleta S.A. acquired Cresud S.A.C.I.F. y A.’s Notes for USD 2.5 million falling due on March 10, 2013. Principal is amortized in four quarterly installments payable as from June 11, 2012 and accruing interest at a fixed rate of 7.5 % p.a., payable in eight quarterly installments as from June 8, 2011. d) Purchase of shares of Nuevo Puerto Santa Fe S.A. On June 15, 2011, Torodur S.A. acquired 16.66% periodic of Nuevo Puerto Santa Fe S.A. shares for USD 1.5 million (See Note 8.p) to the Unaudited Basic Financial Statements). Additionally, Torodur S.A. will pay to the sellers, proportionally to the shares purchased, 16.66% of the working capital calculated on the purchase agreement, which will stem from the special closing financial statements of Nuevo Puerto Santa Fe S.A. The latter will prepare them as a supplement to the price - 28 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Consolidated Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina NOTE 8:(Continued) e) Arcos del Gourmet i)Restructuring of the concession agreement of Arcos del Gourmet S.A. On September 6, 2011, Arcos del Gourmet S.A. subscribed a restructuring agreement of the concession with the Administration of railway infrastructure, transferring to such agency the rail wealth under the National Office of Property Management’s jurisdiction (NOPM), by means of which it was decided to expand the concession term until December 31, 2030, automatically extendable for 3 years and 4 months as from that date, provided the fulfillment of all the commitments assumed. This new contract allows for another extension for 3 additional years in case the Company declares so. Likewise, a maximum term of 24 months was set (as from the date of subscription of the agreement) to perform the works and opening of the Shopping Center. This agreement set a new monthly fee of Ps. 200 (plus VAT) until December 31, 2025, and Ps. 250 (plus VAT) as from January 1st, 2026. Notwithstanding this, subsequently and until the concession term is ended, fees will be determined every 2 years. Additionally, to secure the fulfillment of the agreement, the Company committed itself to hire a surety bond for Ps. 4,460, to make a deposit in cash of Ps. 400 and to hire another surety bond in favor of ADIF as collateral to the execution of the works agreed in due time and proper form for Ps. 14,950. Likewise, the Company took other obligations related to works to be performed. This agreement replaces the one subscribed with NOPM. ii)Capital increase A Shareholders Meeting of Arcos del Gourmet S.A. was held on October 5, 2011, which meeting approved the company's financial statements for the fiscal year ended June 30, 2011. Such Meeting was adjourned and on November 4, 2011 approved a capital increase of up to Ps. 11,000 with a subscription price of Ps. 0.002594, which includes Ps. 0.001 par value per share and Ps. 0.001594 as share premium per share; the Shareholder Meeting also approved payment of subscription price by the capitalization of existing irrevocable contributions, the debt-for-equity swap involving some loan agreements granted by APSA plus accrued interest, with the balance being paid-in in cash. As of the issuance date of these unaudited financial statements, the registration of these increases before the Public Registry of Commerce is pending. - 29 - ALTO PALERMO S.A. (APSA) Free translation of the Unaudited Financial Statements For the nine-month periods beginning on July 1, 2011 and 2010 and ended March 31, 2012 and 2011 - 30 - ALTO PALERMO S.A. (APSA) Unaudited Balance Sheets as of March 31, 2012 and June 30, 2011 (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina (Notes 1 and 2) (Notes 1 and 2) (Notes 1 and 2) (Notes 1 and 2) ASSETS LIABILITIES CURRENT ASSETS CURRENT LIABILITIES Cash and banks (Note 3.a) Trade accounts payable (Note 3.f and Exhibit I) Other investments, net (Exhibits D and I) Short-term debt (Note 3.g and Exhibit I) Accounts receivable, net (Note 3.b and Exhibit I) Salaries and social security payable (Note 3.h and Exhibit I) Other receivables and prepaid expenses, net (Note 3.c and Exhibit I) Taxes payable (Note 3.i and Exhibit I) Inventory (Note3.d) Customer advances (Note 3.j and Exhibit I) Total CurrentAssets Dividends payable (Note 3.k and Exhibit I) - Other liabilities (Note 3.l and Exhibit I) Total Current Liabilities NON-CURRENT ASSETS NON-CURRENT LIABILITIES Accounts receivable, net (Note 3.b and Exhibit I) Trade accounts payable (Note 3.f and Exhibit I) 16 47 Other receivables and prepaid expenses, net (Note 3.c and Exhibit I) Long-term debt (Note 3.g and Exhibit I) Inventory (Note3.d) Taxes payable (Note 3.i and Exhibit I) Equity investments, net(Exhibit C) Customer advances (Note 3.j and Exhibit I) Other Investments, net (Exhibit D) Other liabilities (Note 3.l and Exhibit I) Fixed assets, net (Exhibit A) Total debts Intangible assets, net (ExhibitB) Provisions (Note 3.m and Exhibits E and I) SubtotalNon-Current Assets Total Non-Current Liabilities Negative goodwill (Note 3.e) ) ) Total Liabilities Total Non-Current Assets SHAREHOLDERS’ EQUITY (per related statement) Total Assets Total Liabilities and Shareholders’ Equity The accompanying notes and exhibits are an integral part of these unaudited financial statements. Saul Zang Vice-President I acting as President - 31 - ALTO PALERMO S.A. (APSA) Unaudited Statements of Income For the nine-month periods beginning on July 1, 2011 and 2010 and ended March 31, 2012 and 2011 (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina (Notes 1 and 2) (Notes 1 and 2) Revenues: Leases and services Others Total Revenues Costs: Leases and services (Exhibit H) ) ) Others (Exhibit F) ) ) Total Costs ) ) Gross profit: Leases and services Others Total gross profit Selling expenses (ExhibitH) ) ) Administrative expenses (Exhibit H) ) ) Gain from recognition of inventories at net realizable value Subtotal ) ) Operating income Net income on equity investees (Note 6) Amortization of the negative goodwill, net Financial gain (loss) generated by assets: Interests Foreign currency exchange gain Other holding results ) Subtotal Financial gain (loss) generated by liabilities: Interests ) ) Foreign currency exchange loss ) ) Other holding results ) - Subtotal ) ) Total financial results, net (Note 3.n) ) ) Other income (expenses), net (Note 3.o) ) ) Income before taxes Income tax expense (Note 12) ) ) Net income for the period Basic net income per share (Note 3.p) Diluted net income per share (Note 3.p) The accompanying notes and exhibits are an integral part of these unaudited financial statements. Saul Zang Vice-President I acting as President - 32 - ALTO PALERMO S.A. (APSA) Unaudited Statements of Changes in Shareholders’ Equity For the nine-month periods beginning on July 1, 2011 and 2010 and ended March 31, 2012 and 2011 (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina Shareholders’ contributions Long-term Incentive program Reserve (Note 14.b) Reserved earnings Items Common stock (Note 4) Inflation adjustment of common stock Additional paid-in capital Total Appraisal revaluation (Note 2,4.) Voluntary reserve for general purposes Legal reserve (Note 13) Reserve for new developments Retained earnings Shareholders' equity Balances as of 06.30.10 - - Distribution to legal reserve – Shareholders meeting as of 10.29.10 - ) - Distribution to voluntary reserve for general purposes - Shareholders meeting as of 10.29.10 - ) - Dividends distribution - Shareholders meeting as of 10.29.10 - ) ) Conversion of Notes - Advanced dividends distribution-Board of Directors minutes as of 03.30.11 - ) ) Net income for the nine-month period beginning on July 1°, 2010 and ended March 31, 2011. - Balances as of 03.31.11 - Net income for the three-month period beginning on April 1°, 2011 and ended June 30, 2011. - Balances as of 06.30.11 - Distribution to legal reserve – Shareholders meeting as of 10.31.11 - ) - Long-term Incentive Program Reserve (Note 14.b) - Reimbursement of expired cash dividends (Note 16) - Reversal of Reserves - ) - ) - Dividends distribution – Shareholders meeting as of 10.31.11 - ) ) Conversion of Notes 28 - 10 38 - 38 Net income for the nine-month period beginning July 1°, 2011 and ended March 31, 2012 - Balances as of 03.31.12 - - The accompanying notes and exhibits are an integral part of these unaudited financial statements. Saul Zang Vice-President I acting as President - 33 - ALTO PALERMO S.A. (APSA) Unaudited Statements of Cash Flows (1) For the nine-month periods beginning on July 1, 2011 and 2010 and ended March 31, 2012 and 2011 (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina (Notes 1 and 2) (Notes 1 and 2) CHANGES IN CASH AND CASH EQUIVALENTS Cash and cash equivalents as of the beginning of the year Cash and cash equivalents as of the end of the period Net increase in cash and cash equivalents CAUSES OF CHANGES IN CASH AND CASH EQUIVALENTS CASH FLOWS FROM OPERATING ACTIVITIES Net income for the period Adjustments to reconcile net income to cash flows from operating activities Income tax Financial results Depreciation of fixed assets Long term incentive program reserve - Amortization of intangible assets 62 Decreases of intangible assets - Charge of provision for contingencies Amortization of negative goodwill, net ) ) Net book value of fixed assets sold Provision for Directors’ fees, net Charge for tax on personal assets of shareholders Income on equity investees ) ) Allowance for doubtful accounts Gain from recognition of inventories at net realizable value ) ) Net income from sale of real estate property ) ) Changes in certain assets and liabilities, net of non- cash transactions and the effect of acquisitions: Increase in accounts receivable, net ) ) Increase in other receivables and prepaid expenses, net ) ) Decrease in inventory Increase (Decrease) in trade accounts payable ) Increase in customer advances Decrease in salaries and social security payable ) ) Decrease in taxes payable ) ) Decrease in other liabilities ) ) Decrease in provisions ) ) Net cash provided by operating activities Saul Zang Vice-President I acting as President - 34 - ALTO PALERMO S.A. (APSA) Unaudited Statements of Cash Flows (Continued)(1) For the nine-month periods beginning on July 1, 2011 and 2010 and ended March 31, 2012 and 2011 (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina (Notes 1 and 2) (Notes 1 and 2) CASH FLOWS FROM INVESTING ACTIVITIES: (Increase) Decrease in current investments ) Acquisition of undeveloped parcels of land and other real estate - ) Acquisition of fixed assets ) ) Payment for purchase of shares ) ) Advances for purchase of Arcos del Gourmet S.A.´s shares - ) Irrevocable contributions in related parties ) ) Long-term Incentive Program in related parties ) - Loans granted to related parties ) ) Collection of receivables from related parties Proceeds from sale of affiliated companies’ shares - Collection of dividends Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Payment of Non-Convertible Notes ) ) Payment of interests of Non-Convertible Notes ) ) Payment of loans for purchase of companies ) ) Payment of loans granted by related parties ) ) Proceeds from related parties loans Payment of interests for purchase of related parties ) - (Payment of) Proceeds from overdrafts ) Reimbursement of dividends - Payment of dividends ) ) Net cash used in financing activities ) ) NET INCREASE IN CASH AND CASH EQUIVALENTS (1)Includes cash and banks and investments (with a realization term not exceeding three months). See note 2.2.1. The accompanying notes and exhibits are an integral part of these unaudited financial statements. Saul Zang Vice-President I acting as President - 35 - ALTO PALERMO S.A. (APSA) Unaudited Statements of Cash Flows (Continued)(1) For the nine-month periods beginning on July 1, 2011 and 2010 and ended March 31, 2012 and 2011 (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina Supplemental cash flow information -Income tax Non-cash activities: -Increase in equity investments through an increase in short and long-term debt. - -Increase in equity investments through an increase in other liabilities -Conversion of non-convertible notes 38 -Decrease in taxes payable through a decrease in equity investments - -Decrease in others receivables and prepaid expenses, net through an increase in equity investments - -Decrease in short and long-term debt through a decrease in equity investments 3 - -Decrease in short and long-term debt through an increase in trade accounts payable 60 - -Decrease in equity investment through a decrease in other liabilities - -Decrease in equity investment through a decrease in other liabilities (offsetting of dividends) -Decrease in inventory through a decrease in customer advances - -Dividends distribution, not yet paid - -Increase in inventory through a decrease in other non-current investments - -Increase in fixed assets through a decrease in inventory - -Increase in equity investments through an increase in other liabilities - -Decrease in other receivables and prepaid expenses through an increase in equity investments - -Decrease in short and long-term debt through a decrease in equity investments - -Decrease in accounts receivable through a decrease in others liabilities - Saul Zang Vice-President I acting as President - 36 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Financial Statements For the nine-month periods beginning on July 1, 2011 and 2010 and ended March 31, 2012 and 2011 (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina NOTE 1:PREPARATION OF THE UNAUDITED FINANCIAL STATEMENTS These unaudited financial statements are stated in thousands of pesos and have been prepared in accordance with accounting disclosure and valuation standards contained in the Technical Resolutions issued by the Argentine Federation of Professional Councils in Economic Sciences, approved with certain amendments by the Professional Council in Economic Sciences of the Autonomous City of Buenos Aires, and in accordance with the resolutions issued by the National Securities Commission. Financial Statements corresponding to the nine-month periods ended March 31, 2012 and 2011 have not been audited. The management believes they include all necessary settlements to fairly present the results of each period. Results for the nine-month periods ended March 31, 2012 and 2011 do not necessarily reflect proportionally the Company’s results for the complete fiscal years. 1.Comparative Information The comparative information at June 30, 2011 and March 31, 2011 included in these unaudited financial statements arise from the financial statements as of such dates. Certain reclassifications of prior year information have been made to conform to the current period presentation. 2.Recognition of the effects of inflation The unaudited financial statements have been prepared in constant Argentine pesos, reflecting the overall effects of inflation through August 31, 1995. As from that date, in accordance with professional accounting standards and the requirements of the control authorities, restatement of the financial statements was discontinued until December 31, 2001. As from January 1st, 2002, in accordance with professional accounting standards, recognition of the effects of inflation in these unaudited financial statements was reestablished, considering that the accounting measurements restated due to changes in the purchasing power of the currency until August 31, 1995 as well as those arising between that date and December 31, 2001 were stated in currency of the latter date. - 37 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina NOTE 1:(Continued) On March 25, 2003, the National Executive Branch issued Decree No. 664 establishing that the financial statements for fiscal years ended as from that date must be stated in nominal currency. Consequently, in accordance with Resolution No. 441/03 issued by the National Securities Commission, the Company discontinued the restatement of its financial statements as from March 1st, 2003. This criteria is not in line with current professional accounting standards, which establish that the financial statements must be restated through September 30, 2003. However, due to the low level of inflation rates during the period from March to September 2003, this deviation has not had a material effect on the unaudited financial statements taken as a whole. The rate used for restatement of items in these unaudited statements until February 28, 2003 was the domestic whole revenue price index published by the National Institute of Statistic and Census. 3.Use of estimates The preparation of financial statements at a certain date requires the Management to make estimations and evaluations affecting the amount of assets and liabilities recorded and contingent assets and liabilities disclosed at such date, as well as income and expenses recorded during the period. The Management makes estimations to calculate at a certain moment, for example, the allowance for doubtful accounts, depreciation and amortization, the current value of the assets and liabilities acquired in business combinations, the recoverable value of assets, the income tax charge and the provision for contingencies. Actual results might differ from the estimates and evaluations made at the date of preparation of these unaudited financial statements. NOTE 2:MOST RELEVANT ACCOUNTING POLICIES Below are the most relevant accounting standards used by the Company to prepare these unaudited financial statements: 1.Cash and banks: Cash on hand was computed at nominal value. - 38 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina NOTE 2:(Continued) 2.Investments 2.1. Current investments Mutual funds have been valued at quotation value at period / year - end. Mortgage bonds have been valued at quotation value at period / year – end. For the purposes of disclosing the Statement of Cash Flows, the Company considers all liquid investments originally maturing in or before three months as cash equivalents. In addition, the composition of Mutual Funds has been analyzed in order to determine its liquidity. See the breakdown of current investments in Exhibit D. 2.2. Non-current investments Equity investments in controlled companies have been accounted for under the equity method based on the financial statements issued by such companies. Furthermore, it includes the higher price paid for the purchase of the shares and the goodwill originated in the various acquisitions of companies. Due to the sale of 80% of Tarshop S.A.’s shares described in Note 8.i., as of the closing date of these unaudited financial statements, the Company carried a 20% interest that is valued by the equity method due to the existence of significant influence by the group of companies on Tarshop S.A.’s decision and the intention to keep it as a long-term investment. The accounting standards used by the controlled and affiliated companies to prepare its financial statements are the same that the Company uses. - 39 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina NOTE 2:(Continued) The acquisitions that grant control or significant influence of companies are booked under the “acquisition method” as established by Technical Resolution No. 18 and No. 21. This involves the identification and determination of current values of assets and liabilities acquired, which requires complex judgments and significant estimates. The investment in TGLT S.A. was valued at acquisition cost. Uruguay-based Torodur S.A. has been classified as integrated entity into the Company’s operations in relation to its investments. Torodur´s assets and liabilities were converted into Argentine pesos at the exchange rate in force at period / year-end. The statement of income accounts have been converted into Argentine pesos at the exchange rates in force at the time of each transaction. Regarding the acquisition of Nuevo Puerto Santa Fe S.A.’s shares and the new acquisition of Arcos del Gourmet S.A.’ shares, the Company is currently analyzing the fair value of the identifiable assets and liabilities purchased, in accordance with Technical Resolution No. 21, section 1.3.1. The values thus obtained do not exceed their respective recoverable values estimated at period / year - end. See the breakdown of non-current investments in Exhibit C. 2.3. Undeveloped parcels of land: Those reserves to be used in the development of commercial centers, sale and/or improvements and air spaces are valued at acquisition cost, restated in accordance with Note 1.2., or at the estimated market value, the lesser one. The above mentioned reserves are transferred to inventories when its marketing is decided or to fixed assets when they are assigned to construction. The values thus obtained do not exceed their respective recoverable values estimated at period / year - end. See the breakdown of investments in undeveloped parcels of land in Exhibit D. - 40 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina NOTE 2:(Continued) 3.Inventory Inventories in general have been valued at original cost. The values thus obtained do not exceed their respective recoverable values estimated at period / year - end. Inventories on which price-fixing prepayments were received and the contractual conditions of the transaction ensure the effective conclusion of the sale and the income, are valued at net realizable value. The Company has the right to receive units to be constructed with respect to the barters subscribed with Condominios del Alto S.A. (Note 8.d)) and with TGLT S.A. (Note 8.e)). This right has been valued in accordance with the accounting measurement criteria of inventories to receive (the price established in the respective title deeds). 4.Fixed assets Properties purchased or constructed for rental purposes are classified as fixed assets. Fixed assets have been valued at acquisition or construction cost, adjusted for inflation, as mentioned in Note 1.2., less accumulated depreciation and the corresponding allowances for impairment, when applicable. Fixed assets include Ps. 3,953 resulting from the appraisal revaluation carried out by professional independent experts. The difference arising from the technical value and the restated residual value has been included in the account “Appraisal revaluation” disclosed in the shareholders’ equity. The appraisal revaluation reserve will be reversed with a balancing entry in net result for the year once the plot of land is available or its value decreases. Although the valuation criteria was not allowed by accounting standards, by applying transition standards, not reversing the appraisal revaluation originally recognized is allowed. As an integral part of fixed assets costs, the Company capitalizes interest costs generated by third party financing for the construction of long-term projects, until the date they are in a condition to start-up. - 41 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina NOTE 2:(Continued) Depreciation expenses are calculated using the straight-line method over the estimated useful life assigned to the assets, using the criteria of full month of addition. The useful life assigned to fixed assets is revised periodically. Depreciation rates are shown in Exhibit A. The value of the fixed assets, in the aggregate, does not exceed their estimated recoverable value at period / year end. The Company holds the right to receive units (commercial parking slots) to be built in relation to the barter with TGLT S.A. (Note 8.e). It was valued according the accounting criteria of units to be received (the price established in the respective title deeds). In accordance with Note 8.b) on July 1, 2010, the Company acquired Soleil Factory goodwill. The Company determined that the transaction represents the acquisition of a business and consequently, the Company booked the transaction under the acquisition method. In that respect, APSA identified the assets and liabilities acquired, including tangible and intangible assets such as: fixed assets, rental agreements acquired which did not meet arms’ length principle, saved costs, rentals earned by acquiring an already operating shopping center and air space. This identification process and the corresponding assessment of current values call for complex judgments and significant estimations. The Company uses the information derived from valuations made by independent expert appraisers as a primary basis in allocating the price paid to the land, real property and air space. As established by Technical Resolution No. 21, should the value of tangible and intangible assets and liabilities identified exceed the purchase price paid, the acquired intangibles are not recognized for they would increase the negative goodwill resulting from such acquisitions at the time of purchase. Consequently, APSA has not recorded the identified intangible assets and has only recorded the fixed assets, the air space within land reserves and a negative goodwill, which is amortized over 14 years. - 42 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina NOTE 2:(Continued) 5.Intangible assets Intangible assets have been valued at cost, adjusted for inflation, as mentioned in Note 1.2., net of accumulated amortization. See the breakdown of intangible assets in Exhibit B. 5.1.Trademarks Trademarks represent fees and expenses related to their registration. 5.2.Non-compete agreement These expenses were amortized on a straight-line basis over a twenty eight-month period starting upon December 1st, 2009. Under the agreement executed with Banco Hipotecario S.A. for the sale of Tarshop S.A.’s shares, the Company has signed a non-compete agreement with such entity, where upon that intangible asset has been retired. (See Note 8.i). 6.Goodwill 6.1 Goodwill Goodwill represents the excess of acquisition cost above the market value of net assets from subsidiaries at the equity percentage acquired. Goodwill has been restated as mentioned in Note 1.2. and is amortized over a term of up to 12 years. Net value of goodwill generated by acquiring interests in companies has been disclosed in equity investments, net (Exhibit C). Amortization has been classified in Net income on equity investees in the Statements of Income. The values thus obtained do not exceed their respective recoverable values estimated at period / year - end. 6.2 Negative Goodwill, net Negative goodwill represents the excess of market value of net assets from subsidiaries at the equity percentage acquired above the acquisition cost. Negative goodwill has been restated as mentioned in Note 1.2. and is amortized over a term of up to 19 years. - 43 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina NOTE 2:(Continued) Net value of negative goodwill generated by acquiring interests in companies has been disclosed in equity investments, net (Exhibit C), except for negative goodwill corresponding to Empalme S.A.I.C.F.A. y G. and Mendoza Plaza Shopping S.A., which are disclosed in the negative goodwill account (Note 3.e)), due to the merge of the Company with Shopping Alto Palermo S.A., company which had been merged with such companies as from January 1st, 2009. This account also includes negative goodwill arising from the acquisition of goodwill of Soleil Factory, described in Note 8 b) and it is amortized over a term of 14 years as from July 1st, 2010. Amortization of negative goodwill disclosed in equity investments is shown in Net income on equity investees in the Statements of Income, while the amortization of negative goodwill corresponding to Empalme S.A.I.C.F.A. y G., Mendoza Plaza Shopping S.A. and Soleil Factory is shown in Amortization of goodwill in the Statements of Income. 7.Monetary assets and liabilities Monetary assets and liabilities are stated at their face value plus or minus, as it corresponds, financial gain or loss. 8.Foreign currency assets and liabilities Assets and liabilities denominated in foreign currency are translated at the exchange rate prevailing at each period / year - end. The detail of the assets and liabilities in foreign currency is disclosed in the Exhibit G. 9.Accounts receivable and trade accounts payable Accounts receivable and trade accounts payable have been valued at nominal value. Values thus obtained do not significantly defer from those that may have been obtained if valued at values representative of the cash price estimated at the time of the transaction plus interest and implicit financial components accrued at the internal rate of return determined at that moment. - 44 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina NOTE 2:(Continued) 10.Financial receivables and payables Financial receivables and payables have been valued at their nominal value plus accrued interest at period / year - end. Values thus obtained do not significantly defer from those that may have been obtained if they had been valued at the amount deposited and collected, respectively, net of operating costs, plus financial results accrued based on the internal rate estimated at the moment of their initial recognition. Arm’s length transactions not containing interests are disclosed at current value at each fiscal period / year – end. 11.Other receivables and liabilities Sundry receivables, payables and dividends payable were valued at their nominal value plus financial charges accrued at each period / year – end, when applicable. Values thus obtained do not significantly defer from those that may have been obtained if they had been valued based on the best estimate possible of the amount receivable and payable, respectively, discounted using a rate that reflects the time value of money and the specific risks of the transaction estimated when added to assets and liabilities, respectively. Customer advances have been valued at the amounts collected. 12.Balances corresponding to financial transactions and sundry receivables and payables with related parties Receivables and payables with related parties generated by financial transactions and other sundry transactions have been valued in accordance with the terms agreed by the parties. 13.Allowances and Provisions -For doubtful accounts/doubtful mortgage receivables: set up based on an individual analysis for recoverability of the loan portfolio. The opinion of the Company’s legal counsel has been taken into account in estimating the amounts and probability of occurrence. -For contingencies: set up to cover contingencies that could give rise to obligations to the Company. The opinion of the Company’s legal counsel has been taken into account in estimating the amounts and probability of occurrence. Furthermore, insurance hedge taken out by the Company has also been considered. - 45 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina NOTE 2:(Continued) At the date of issuance of these unaudited financial statements, Management’s opinion is that there are no elements to foresee other potential contingencies having a negative impact on these unaudited financial statements. Increases and decreases in allowances for the period is detailed in Exhibit E. 14.Derivative financial instruments The Company uses some complementary financial instruments with the purpose of reducing its financing costs. It is not the Company’s business to negotiate or use these financial instruments with speculating intentions. Refer to Note 7 for a detail of the Company’s activities with derivative financial instruments. Differences generated during the period as a consequence of applying the above mentioned measurement criteria have been recorded under financial results generated by liabilities. 15.Income tax The Company has recognized the charge for income tax by the deferred tax method, recognizing timing differences between measurements of accounting and tax assets and liabilities (see Note 12). To determine deferred assets and liabilities, the tax rate expected to be in effect at the time of reversal or use has been applied to timing differences identified and tax loss carry-forwards, considering the legal regulations approved at the date of issuance of these unaudited financial statements. As stated by National Securities Commission’s rules, deferred income tax has been presented at its nominal value. 16.Minimum Presumed Income Tax (MPIT) The Company calculates MPIT by applying the current 1% rate on computable assets at period / year - end. This tax complements income tax. The Company’s tax obligation in each year will equal the higher of the two taxes. However, if MPIT exceeds income tax in a given period, that amount in excess will be computable as payment on account of income tax arising in any of the following ten years. - 46 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina NOTE 2:(Continued) 17.Shareholders´ equity Changes in shareholders’ equity accounts have been restated as mentioned in Note 1.2. The “Common Stock” account has been stated at historical nominal value. The difference between the value restated in constant pesos and the historical nominal value has been disclosed in the account “Inflation adjustment of common stock” in the Statements of Changes in Shareholders’ Equity. The appraisal revaluation reserve account corresponds to the greater value of fixed assets generated by computation of the technical appraisals mentioned in Note 2.4. Long-term Incentive Program Reserve is associated with Incentives Plan which is mentioned in Note 14.b. The reimbursement of expired dividends has been booked against Retained Earnings (Note 16). 18.Revenue recognition 18.1. Revenues from admission rights, leases and services Leases with tenants are accounted for as operating leases. Tenants are generally charged a rent, which consists of the higher of: (i) a monthly base rent (the “Base Rent”) and (ii) a specified percentage of the tenant’s monthly gross retail revenues (the “Percentage Rent”) (which generally ranges between 4% and 10% of tenant’s gross revenues). Furthermore, pursuant to the rent escalation clause in most leases, a tenant’s Base Rent generally increases between 7% and 12% each year during the term of the lease. Minimum rental income is recognized on the accrued criteria. Certain lease agreements contain provisions, which provide for rents based on a percentage of revenues or based on a percentage of revenues volume above a specified threshold. The Company determines the compliance with specific targets and calculates the additional rent on a monthly basis as provided for in the contracts. Thus, these contingent rents are not recognized until the required thresholds are exceeded. - 47 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina NOTE 2:(Continued) Generally, the Company’s lease agreements vary from 36 to 120 months. Law No. 24,808 provides that tenants may rescind commercial lease agreements after the initial six months, upon not less than 60 days’ written notice, subject to penalties which vary from one to one and a half months rent if the tenant rescinds during the first year of its lease, and one month of rent if the tenant rescinds after the first year of its lease. Additionally, the Company charges its tenants a monthly administration fee related to the administration and maintenance of the common area and the administration of contributions made by tenants to finance promotional efforts for the overall shopping centers’ operations. The administration fee is prorated among the tenants according to their leases, which varies from shopping center to shopping center. Administration fees are recognized monthly when earned. In addition to rent, tenants are generally charged “admission rights”, a non-refundable admission fee that tenants may be required to pay upon entering into a lease or upon lease renewal. Admission right is normally paid in one lump sum or in a small number of monthly installments. Admission rights are recognized using the straight-line method over the life of the respective lease agreements. 18.2. Revenues and development properties The Company records revenue from the sale of properties when all of the following criteria are met: 1.The sale has been consummated. 2.Sufficient evidence exists to demonstrate the buyer’s payment ability and intention. 3.The Company’s receivable is not subject to future subordination. 4.The Company has transferred the property to the buyer. 19.Net income for the period Charges for assets used (higher investment value amortization, cost of real property, depreciation of fixed assets and amortization of intangible assets) were valued at the amount recorded for those assets. Other results for the period are presented at their nominal value. - 48 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina NOTE 3:BREAKDOWN OF THE MAIN CAPTIONS The breakdown of the main captions is as follows: a)Cash and banks: Cash in local currency Cash in foreign currency (Exhibit G) 80 67 Bank accounts in local currency Bank accounts in foreign currency (Exhibit G) Total cash and banks b)Accounts receivable, net: Current Checks to be deposited Leases and services receivable (Exhibit G) Debtors under legal proceedings Pass-through expenses receivable Related parties (Note 5) (Exhibit G) Notes receivable (Exhibit G) Mortgages receivable Credit cards receivable Allowance for doubtful accounts (Exhibit E) ) ) Total Non-current Notes receivable (Exhibit G) - Leases and services receivable (Exhibit G) Mortgages receivable Total Total accounts receivable, net - 49 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina NOTE 3:(Continued) c)Other receivables and prepaid expenses, net: Current Related parties (Note 5) (Exhibit G) Prepaid expenses and rates (Exhibit G) Prepaid services Other tax credits Other tax credits – Gross revenue tax Guarantee deposits Loans granted - Others 1 Total Non-current Deferred tax assets (Note 12) Mortgages receivable Related parties (Note 5) - Other tax credits Prepaid expenses Expenses to be accrued Allowance for doubtful mortgage receivable (Exhibit E) ) ) Total Total other receivables and prepaid expenses, net d)Inventory: Current Torres Rosario under construction (Note 8.d)) Torres Rosario (Note 8.d)) Others Rosario plot of land (Note 8.l)) - Total Non-current Units to be received Beruti (Notes 5 and 8.e)) Torres Rosario under construction (Note 8.d)) Torres Rosario (Note 8.d)) - Total Total inventory - 50 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina NOTE 3:(Continued) e)Negative goodwill, net: Soleil Factory (Note 8.b)) ) ) Empalme S.A.I.C.F.A. y G. ) ) Mendoza Plaza Shopping S.A. ) ) Total negative goodwill, net ) ) f)Trade accounts payable: Current Suppliers (Exhibit G) Accruals (Exhibit G) Related parties (Note 5) (Exhibit G) Others Total Non-current Suppliers 16 47 Total 16 47 Total trade accounts payable - 51 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina NOTE 3:(Continued) g)Short-term and long-term debt: Current -Banks Overdrafts Accrued bank interest 9 Subtotal -Financial Non-Convertible Notes (Notes 5 and 9.b)) Seller financing - Arcos del Gourmet S.A. (Note 8.a)) (Exhibit G) Seller financing - Nuevo Puerto Santa Fe S.A. (Note 8.p)) (Exhibit G) - Accrued interest on Convertible Notes (Notes 5 and 9.a)) (Exhibit G) Accrued interest on Non-Convertible Notes (Notes 5 and 9.b)) (Exhibit G) Related parties (Note 5) (Exhibit G) - Seller financing – Soleil Factory goodwill (Note 8.b)) (Exhibit G) Deferred debt costs ) ) Subtotal Total Non-current -Financial Non-Convertible Notes (Note 9.b)) (Exhibit G) Convertible Notes (Notes 5 and 9.a)) (Exhibit G) Seller financing – Soleil Factory goodwill (Note 8.b)) (Exhibit G) Deferred debt costs ) ) Seller financing - Arcos del Gourmet S.A. (Note 8.a)) (Exhibit G) - Total Total short-term and long-term debt - 52 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina NOTE 3:(Continued) h)Salaries and social security payable: Provision for vacation, bonuses and others Social security payable Others (Note 5) Total salaries and social security payable i)Taxes payable: Current Provision for Income tax, net Value Added Tax (VAT) –payable Other tax withholdings Gross revenue tax withholdings Tax amnesty plan for income tax payable Other taxes payable Income tax withholdings Tax amnesty plan for municipality taxes payable Tax amnesty plan for gross revenue tax payable Interest payable on tax debt - Total Non-current Tax amnesty plan for income tax payable Other taxes payable Total Total taxes payable - 53 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina NOTE 3:(Continued) j)Customer advances: Current Admission rights Lease advances (Note 8.m)) Customer advances (Exhibit G) Advance for sale of Rosario plots of land (Notes 8.l and 8.d)) (Exhibit G) Guarantee deposits (Exhibit G) Related parties (Note 5) 50 - Total Non-current Admission rights Lease advances (Note 8.m)) Guarantee deposits (Exhibit G) Total Total customer advances k)Dividends payable: Dividends payable (Notes 5 and 16) - Total dividends payable - l)Other liabilities: Current Related parties (Note 5) Provision for Directors’ fees net of advances (Note 5) Withholdings and guarantee deposits Contributes leasehold improvements (Note 8.n)) Below market leases Others Other liabilities - Total - 54 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina NOTE 3:(Continued) Non-current Related parties (Note 5) Contributed leasehold improvements (Note 8.n)) Other liabilities – Higher value Directors’ guarantee deposits (Note 5) 12 12 Total Total other liabilities m)Provisions Provision for contingencies (Exhibit E) Total Provisions n)Financial results, net: Generated by assets: Interest income from past-due receivables Results from financial investments (Note 5) Other interest Subtotal interest Foreign currency exchange gain Other holding results ) Subtotal Generated by liabilities: Financial expenses (Note 5) ) ) Interest on taxes payable ) ) Other interest ) ) Subtotal interest ) ) Foreign currency exchange loss (Note 5) ) ) Loss from derivative financial instruments (Note 7) ) - Other holding results ) - Subtotal ) ) Total financial results, net ) ) - 55 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina NOTE 3:(Continued) o)Other income (expenses), net: Donations (Note 5) ) ) Taxes on shareholders personal assets (Note 5) ) ) Recovery of provisions - Others (Note 5) ) ) Total Other income (expenses), net ) ) p)Earnings (loss) per share: Below is reconciliation between the weighted-average number of ordinary shares outstanding and the weighted-average number of diluted ordinary shares (in thousands). The latter has been determined assuming the number of additional ordinary shares that would have been outstanding if the holders had exercised their right to convert Convertible Notes into ordinary shares at the beginning of the year/period. (in thousands) (in thousands) Weighted-average outstanding shares Weighted-average diluted ordinary shares Below is a reconciliation between net income for the periods and the net income used as basis for calculation of the basic and diluted earnings per share. Net income for calculation of basic earnings per share Interest –Convertible Notes Foreign currency exchange loss on Convertible Notes Income tax ) ) Net income for calculation of diluted earnings per share Basic net earnings per share Diluted net earnings per share On October 31, 2011, the Shareholders’ meeting approved some modifications to the common stock (see note 4). - 56 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation from the original prepared in spanish for publication in Argentina NOTE 4:COMMON STOCK As of March 31, 2012, the capital stock consisted of 1,259,886,188 common shares with a par value of Ps. 0.1 per share entitled to one vote each and was as follows: Par Value Approved by Date of record with the Public Registry of Commerce Body Date Shares issued for cash 1 Extraordinary Shareholders’ Meeting Shares issued for cash 1 Extraordinary Shareholders’ Meeting Shares issued for cash 38 Extraordinary Shareholders’ Meeting Shares issued for cash Ordinary and Extraordinary Shareholders’ Meeting Shares issued for cash Ordinary and Extraordinary Shareholders’ Meeting Shares issued for cash Ordinary and Extraordinary Shareholders’ Meeting Shares issued for cash Ordinary and Extraordinary Shareholders’ Meeting Shares issued for cash (*) - - Shares issued for cash (**) Shares issued for cash 28 (***) - (*) Capital subscribed in connection with the conversions of convertible notes made until August, 2006. Such conversions have been registered. (**) Capital subscribed in connection with the conversion of convertible notes made on October 7, 2010. (***) Capital subscribed in connection with the conversion of convertible notes made on September 21, 2011. On November 9, 2000, the U.S. Securities and Exchange Commission (SEC) authorized the public offering of the shares in the U.S. Additionally, the NASDAQ authorized the quotation of the ADRs (American Depository Receipt) on the U.S. market as from November 15, 2000. On October 31, 2011, the Shareholders’ meeting approved the modification to the face value of the shares from Ps. 0.1 to Ps. 1 each. Such modification is under registration process with the Buenos Aires Stock Exchange and registration is pending with the National Securities Commission – Public Registry of Commerce, given new requests for information by the regulatory authority with reference to the commitment assumed by the controlling shareholder for minority shareholders whose nominal holding is below face value Ps. 1 to maintain their status, and with respect to the settlement of fractional shares, according to applicable regulations. - 57 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation form the original prepared in spanish for publication in Argentina NOTE 5:BALANCES AND TRANSACTIONS WITH RELATED PARTIES The following is a summary of the balances and transactions with related parties: Company Current Investments Accounts receivable, net: Current Other receivables and prepaid expenses, net Current Other receivables and prepaid expenses, net Non-current Current inventory / Fixed Assets Trade accounts payable Current Short-term debt Long-term debt Customer advances Current Dividends payable Other liabilities Current Other liabilities Non-current Shareholders - ) - - Apsamedia S.A. (12) - - - ) - ) Arcos del Gourmet S.A. (2) - 15 - Banco Hipotecario S.A. (3) 1 - Cactus S.A. (1) - 30 - - - (3 ) - Canteras Natal Crespo S.A. (8) - 1 - Conil S.A. (2) - 36 - Consorcio Libertador (5) - 1 - - - (3 ) - Consorcio Torre Boston (5) - 1 - Consultores Assets ManagementS.A. (5) - 57 - - - (5 ) - Cresud S.A.C.I.F. y A. (7) - ) - Cyrsa S.A. (8) - 20 - - - (4 ) - Directors - 1 - (4 ) - - ) ) Emprendimiento Recoleta S.A. (2) - - - ) - ) - Estudio Zang, Bergel y Viñes (9) - ) - Fibesa S.A. (2) - 7 - - ) - ) ) Fundación IRSA (5) - 14 - Futuros y Opciones S.A. (1) - 77 - - - (6 ) - Hoteles Argentinos S.A.(6) - (3 ) - IRSA Inversiones y Representaciones Sociedad Anónima (10) - - - ) ) ) - - ) - Llao llao Resorts S.A. (6) - (1 ) - Museo de los Niños (5) - (6 ) - Nuevas Fronteras S.A. (6) - ) - Nuevo Puerto Santa Fe S.A. (15) - ) - ) - Panamerican Mall S.A. (2) - 53 - - ) - ) - Personnel - Shopping Neuquén S.A. (2) - 1 - ) - Solares de Santa María S.A. (6) - 1 - - - (2 ) - Tarshop S.A. (11) - (1 ) - - ) - - - TGLT S.A. (4) - Tyrus S.A. (6) - - 55 - Total 1 ) - 58 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation form the original prepared in spanish for publication in Argentina NOTE 5:(Continued) Company Current Investments Accounts receivable, net: Current Other receivables and prepaid expenses, net Current Current inventory/ Fixed Assets Trade accounts payable Current Short-term debt Long-term debt Other liabilities Current Other liabilities Non-current Apsamedia S.A. (12) - 31 - ) Arcos del Gourmet S.A. (2) - Banco Hipotecario S.A. (3) 1 - Cactus S.A. (1) - 25 - - (3 ) - Conil S.A. (2) - 29 - Consorcio Libertador (5) - 1 - - (3 ) - - - Consultores Assets ManagementS.A. (5) - 11 - - (5 ) - Cresud S.A.C.I.F. y A. (7) - ) - Cyrsa S.A. (8) - - - ) - Directors - 2 - - - (2 ) Emprendimiento Recoleta S.A. (2) - - - ) - - ) - Estudio Zang, Bergel y Viñes (9) - ) - Fibesa S.A. (2) - - ) - - ) ) Fundación IRSA (5) - 5 - Futuros y Opciones S.A. (1) - 13 - - (6 ) - Hoteles Argentinos S.A.(6) - (1 ) - IRSA International LLC (6) - - 51 - IRSA Inversiones y Representaciones Sociedad Anónima (10) - 10 - ) ) ) (2 ) - Llao llao Resorts S.A. (6) - 73 - - ) - Museo de los Niños (5) - - - (6 ) - Nuevas Fronteras S.A. (6) - ) - Panamerican Mall S.A. (2) - - - ) - - ) - Personnel - Shopping Neuquén S.A. (2) - ) - Solares de Santa María S.A. (6) - 2 - - (2 ) - - - Tarshop S.A. (11) - TGLT S.A. (4) - ) - - - Total 1 ) - 59 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation form the original prepared in spanish for publication in Argentina NOTE 5:(Continued) Company Income from leases Other revenues Cost from leases and services Administrative expenses Financial gain generated by assets Financial loss generated by liabilities Other income (expenses), net Shared services – Salaries and bonuses Shareholders - ) - Apsamedia S.A. (12) - ) - - Arcos del Gourmet S.A. (2) - - - 78 - - - Cresud S.A.C.I.F. y A. (7) - ) Directors - - - ) - (1 ) - - Emprendimiento Recoleta S.A. (2) - ) - - Estudio Zang, Bergel y Viñes (9) - - - ) - Fibesa S.A. (2) - ) - - ) - - Fundación IRSA (5) - ) - Inversiones Financieras del Sur S.A. (14) - 71 - - - IRSA Inversiones y Representaciones Sociedad Anónima (10) - - - ) ) - Nuevo Puerto Santa Fe S.A. (15) - Panamerican Mall S.A. (2) - 1 - Shopping Neuquén S.A. (2) - 26 ) - - Tarshop S.A. (11) - TGLT S.A. (4) - ) - - Total ) - 60 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation form the original prepared in spanish for publication in Argentina NOTE 5:(Continued) Company Income from leases Other revenues Costs from leases and services Administrative expenses Financial gain generated by assets Financial loss generated by liabilities Other income (expenses), net Shared services – Salaries and bonuses Shareholders - ) - Arcos del Gourmet S.A. (2) - - - 62 - - - Cresud S.A.C.I.F. y A. (7) - ) - ) Directors - - - ) - (3 ) - - Emprendimiento Recoleta S.A. (2) - ) - - Estudio Zang, Bergel y Viñes (9) - - - ) - Fibesa S.A. (2) - ) - - ) - - Fundación IRSA (5) - ) - Inversiones Financieras del Sur S.A. (14) - IRSA Inversiones y Representaciones Sociedad Anónima (10) - - - ) ) - Panamerican Mall S.A. (2) - Parque Arauco S.A. (13) - ) - - Personnel - Shopping Neuquén S.A. (2) - Tarshop S.A. (11) - TGLT S.A. (4) - ) - - Total ) 1. Subsidiary of Cresud S.A.C.I.F. y A 2. Subsidiary 3. Equity investee of IRSA Inversiones y Representaciones Sociedad Anónima. 4. Equity investee of APSA. 5. Related to IRSA Inversiones y Representaciones Sociedad Anónima. 6. Subsidiary of IRSA Inversiones y Representaciones Sociedad Anónima. 7. Parent Company of IRSA Inversiones y Representaciones Sociedad Anónima. 8. Equity investee of IRSA Inversiones y Representaciones Sociedad Anónima. 9. Related to the Board of Directors. Parent Company. Equity investee Company/Subsidiary. See Note 8.i). Subsidiary since January 1st, 2011. See Note 8.k). Shareholders of the Company up to October 7, 2010. Shareholder of Cresud S.A.C.I.F. y A Joint venture. - 61 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation form the original prepared in spanish for publication in Argentina NOTE 6: NET INCOME ON EQUITY INVESTEES The breakdown of the net income on equity investees is the following: Income on equity investees Amortization of goodwill and higher values ) ) Total NOTE 7: TRANSACTIONS WITH DERIVATIVE FINANCIAL INSTRUMENTS As of March 31, 2012, transactions with financial instruments include the following: Forwards Amount (USD) Due Date Accumulated (loss) gain Purchase Banco Santander Río S.A. 11/30/2011 79 Purchase Standard Bank Argentina S.A. 12/30/2011 ) Purchase Standard Bank Argentina S.A. 01/31/2012 ) Purchase Standard Bank Argentina S.A. 03/30/2012 ) Sale Banco Itaú Argentina S.A. 03/30/2012 84 Total - ) The result originated in transactions with derivative financial instruments during the period is included in Financial results generated by liabilities for an amount of Ps. 1,039. NOTE 8: ACQUISITION, ORGANIZATION AND RESTRUCTURING OF BUSINESS AND REAL ESTATE PROPERTY a)Acquisition of Arcos del Gourmet S.A.´s shares On November 27, 2009, APSA acquired shares of common stock, representing 80% of Arcos del Gourmet S.A.´s capital stock establishing the price for the shares in: (i) for a 40% of the shares acquired at USD 4.3 million and (ii) for the remaining 40% at a fixed price of USD 0.84 million plus a determinable price equivalent to 20% of the investment required to develop the project until investing USD 6.9 million. In addition, on September 7, 2011, APSA acquired shares which represent 8.185% of capital stock and votes for USD 1.75 million. Furthermore, they agreed to modified the variable price of the shares acquired on 2009. It was fixed on 10% applicable to all future increases of Arcos del Gourmet S.A.´s common stock. - 62 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation form the original prepared in spanish for publication in Argentina NOTE 8: (Continued) The remaining unpaid balance as of the date of these unaudited financial statements is made up of 10% of every increase of the capital, to be made in Arcos del Gourmet S.A. until committed work is concluded, disclosed at its discounted value in “Short-term and long-term debt”. b) Acquisition of a commercial center goodwill On December 28, 2007, Alto Palermo S.A. (APSA) signed an Agreement for Partial Transfer of Goodwill with INCSA for acquiring one of the parts of the goodwill established by a commercial center where “Soleil Factory” currently develops activities. On July 1st, 2010, APSA and INCSA executed the definitive instrument for the partial transfer of the goodwill and memorandum of closure by which INCSA transferred the goodwill of the commercial center, becoming operational on such date. Guidelines provide that INCSA does not transfer APSA its receivables or its payables from the part of the goodwill transferred originated before executing the final agreement. It should be noted that the goodwill and the building related to the hypermarket transaction located on the same premises were excluded from the transaction. On April 12, 1011, the National Antitrust Commission notified us of its authorization of this transaction. On August 3, 2011, INCSA granted to APSA the conveyance deed of the property. The total price for this transaction is USD 20.7 million, of which USD 7.1 million were paid at the time of the subscription of the purchase agreement USD 1 million at the time of recording the public deed. The balance of USD 12.6 million accrues an annual interest rate of 5% plus VAT. The interest will be repaid in 7 annual and consecutive installments maturing the first installment on July 1st, 2011. The capital will be settled with the last interest installment or with the grant of the deed, whichever happens last. Furthermore, a first-grade privilege mortgage was granted on the property to secure payment of the balance (USD 12.6 million) plus interest. The above is disclosed at present value in Short and Long-term debt. - 63 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation form the original prepared in spanish for publication in Argentina NOTE 8:(Continued) Furthermore, Alto Palermo S.A. (APSA) has signed an offering letter for acquiring, building and running a commercial center in a real estate owned by INCSA, located in the City of San Miguel de Tucumán, Province of Tucumán. The price of this transaction is USD 1.3 million, of which USD 0.05 million were paid on January 2, 2008. Such disbursement was recorded suppliers advances (Exhibit A). This transaction was subject to certain conditions precedent, among which Alto Palermo S.A. (APSA) should acquire from INCSA the goodwill constituted by the commercial center operating in Soleil Factory. Having complied with such condition on July 1 st, 2010, APSA shall start the works: i) 12 months after complying with such conditions, or ii) on May 2, 2011, whichever earlier. However, before starting with the works, INCSA should have: i) granted the title deeds to APSA's future units to APSA, and ii) transferred to APSA the rights to the registered architectural project and the effective permits and authorizations to be carried out in APSA's future units. As of the issuance date of these unaudited financial statements any of the two conditions has been fulfilled. c) Acquisition of the building known as ex escuela Gobernador Vicente de Olmos (City of Córdoba) On November 20, 2006, Alto Palermo S.A. (APSA) acquired the building known as Edificio Ex Escuela Gobernador Vicente de Olmos, located in the City of Córdoba through a public bidding in the amount of Ps. 32,522. The building is under a concession agreement effective for 40 years, falling due in February 2032, which grants the concession holder the commercial exploitation of the property. Such agreement provides for paying a staggered fee in favor of the concession principal which shall be increased by Ps. 2.5 every 47 months. As of the issuance date of these unaudited financial statements, the concession is at the 241 month, with a current monthly fee of Ps. 15.1 while the next increase is scheduled for the 281 month. On September 25, 2007 the transfer deed for the building was signed with the Government of the Province of Córdoba and the transference of the respective concession contract. Afterwards, the government of the province of Cordoba declared the property to be of public use and subject to partial expropriation in order to be used exclusively for the Libertador San Martin Theater. - 64 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation form the original prepared in spanish for publication in Argentina NOTE 8:(Continued) Alto Palermo S.A. (APSA) has answered a complaint in an action and to challenge the law that declared such public interest on unconstitutional grounds. In the alternative, it has challenged the appraisal made by the plaintiff and, additionally, it has claimed damages not included in the appraisal and resulting immediately and directly from expropriation. The Company has recorded this transaction as non-current investments. (Exhibit D). d) Barter transaction agreements On October 11, 2007, the Company subscribed with Condominios del Alto S.A. a barter contract in connection with an own plot of land (plot 2 G), located in the City of Rosario, Province of Santa Fe. As partial consideration for such barter, Condominios del Alto S.A. agreed to transfer the full property, possession and dominium in favor of the Company of the following future real estate: (i) 15 Functional Housing Units (apartments), with an own constructed surface of 1,504.45 square meters, which represent and will further represent jointly 14.85% of the own covered square meters of housing units (apartments) of the real estate that Condominios del Alto S.A. will build in Plot G, and (ii) 15 parking spaces, which represent and will further represent jointly 15% of the own covered square meters of parking spaces in the same building. On March 17, 2010, the Company and Condominios del Alto S.A. subscribed a supplementary deed specifically determining the units committed for bartering that will be transferred to the Company and the ownership title to 15 parking spaces. The parties have determined the value of each undertaking in the amount of USD 1.1 million. On December 28, 2011, the Company and Condominios del Alto S.A. signed a deed by means of which Condominios del Alto S.A. transferred the units committed in favor of the Company, thus settling the consideration to be fulfilled by Condominios del Alto S.A. Such transaction is disclosed in inventory – Torres Rosario (See Note 3.d). - 65 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation form the original prepared in spanish for publication in Argentina NOTE 8: (Continued) The Company also granted Condominios an acquisition option through barter of plot 2 H. On November 27, 2008, the title deed for the plot of land 2 H was executed for USD 2.3 million, a value that the parties have determined for each of their considerations. As partial consideration for such barter, Condominios del Alto S.A. agreed to transfer the full property, possession and dominium in favor of the Company, of the following future real estate: (i) 42 Functional Housing Units (apartments), which represent and will further represent jointly 22% of the own covered square meters of housing (apartments) of the building that Condominios del Alto S.A. will construct in Plot H; and (ii) 47 parking spaces, which represent and will further represent jointly 22% of the own covered square meters of parking spaces in the same building. On April 14, 2011, the Company and Condominios del Alto S.A. subscribed a supplementary deed specifically determining the units committed for bartering that will be transferred to the Company and the ownership title to 45 parking spaces and 5 storage spaces. Below is a detail of the status of the offering acceptance for the functional units and parking lots of Torres de Rosario under construction. Lots Agreed price (in thousands of USD) Collected amount as of 03.31.12 (in thousands of USD) 2H Such transactions are disclosed in inventory – Torres Rosario under construction (Note 3.d)). e) Beruti plot of land – Barter transaction On October 13, 2010, TGLT S.A. and APSA subscribed an agreement of purchase by which APSA sells a plot of land located on Beruti 3351/59. The transaction was agreed upon at USD 18.8 million. TGLT S.A. plans to construct a department building with both residential and commercial parking spaces. In consideration, TGLT S.A. commits to transferring APSA: (i) a number to be determined of departments representing altogether 17.33% of proprietary square meters that may be sellable in departments in the building to be constructed; (ii) a number to be determined of complementary/functional parking units representing altogether 15.82% of square meters in parking in the same building; (iii) all units earmarked for commercial parking, and the amount of USD 10.7 million payable upon granting the title deed. Such amount has been paid up as of the date of these unaudited financial statements. - 66 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation form the original prepared in spanish for publication in Argentina NOTE 8: (Continued) In compliance with what was agreed upon in the previously mentioned agreement of sale, on December 16, 2010, it was executed the title deed by which APSA transfer the entire ownership and title to TGLT S.A. to the previously mentioned plot of land. To secure performance of obligations assumed by TGLT S.A. under the deed of sale, a mortgage was granted in favor of APSA. The above is disclosed in the accounts inventory (Note 3.d.)) and Fixed assets (Exhibit A) - Units to be received Beruti. On June 9, 2011, the Administrative and Tax Contentious Law Court No. 9 of the City of Buenos Aires issued a precautionary measure in the lawsuit “Asociación Amigos Alto Palermo vs. the Government of the City of Buenos Aires for Amparo”, which ruled the suspension of the works. On July 4, 2011, the Government of the City of Buenos Aires complied with what was required. On July 11, 2011, the hearing judge granted the injunction requested. Such injunction was temporarily granted until the parties produce all of the evidence offered and such evidence as may be requested by the Court at the adequate time. TGLT S.A. and APSA filed appeals against the resolution that ruled the cautionary measure to suspend the works. On April 26, 2012, the Administrative and Tax Contentious Court of Appeals of the City of Buenos Aires decided to overrule the decision rendered by the lower court in the case "Asociación Amigos Alto Palermo vs. the Government of the City of Buenos Aires for Amparo” and to lift the previously issued precautionary measure, which had suspended works. f) Barter with Cyrsa S.A. On July 31, 2008, a conditioned barter commitment was executed by which Alto Palermo S.A. (APSA) would transfer Cyrsa S.A. (Cyrsa) 112 parking spaces and the rights to increase the height of the property to build two tower buildings on the air space Coto. On December 17, 2010, the Company and Cyrsa signed an agreement in order to finish of the barter commitment. - 67 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation form the original prepared in spanish for publication in Argentina NOTE 8:(Continued) g) Paraná plot of land On June 30, 2009, Alto Palermo S.A. (APSA) subscribed a “Letter of Intent” by which it stated its intention to acquire from Wal-Mart Argentina S.A. a plot of land of about 10,022 square meters located in Paraná, Province of Entre Ríos, to be used to build, develop and exploit a shopping center or mall. On August 12, 2010, the agreement of purchase was executed. The purchase price stood at USD 0.5 million to be paid as follows: i) USD 0.05 million was settled as prepayment on July 14, 2009, ii) USD 0.1 million was settled upon executing such agreement, and iii) USD 0.35 million will be paid upon executing the title deed. On December 29, 2011, possession of the real estate was granted, and a minute was signed in which the parties agreed that the deed transferring ownership will be granted on June 30, 2012, or within sixty (60) consecutive days as from the date in which the selling party evidences with a certified copy before the buying party that the real estate is not subject to any encumbrance, burden, limit or restriction to the ownership, except for the electroduct administrative easement in favor of EDEER S.A. The real estate is disclosed under Fixed Assets (Exhibit A). h) Purchase of TGLT S.A.’s shares On November 4, 2010, the Company acquired 5,214,662 registered, non-endorsable shares of common stock, entitled to one vote per shares, issued by the Company TGLT S.A. for a total amount equivalent to Ps. 47.1 million under the initial public offering of the latter. During December 2010 and January, April and August 2011, the Company acquired 42,810, 98,000, 876,474 and 262,927 shares at Ps. 0.4, Ps. 0.9, Ps. 7.9 and Ps. 2.6 million, respectively, reaching 9.23% of TGLT S.A. capital stock. They are reflected in accounting terms in Exhibit C. - 68 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation form the original prepared in spanish for publication in Argentina NOTE 8: (Continued) i)Sale of the equity interest in Tarshop S.A. On December 22, 2009, the Company reported the approval by its Board of Director the sale, assignment and transfer on behalf of Banco Hipotecario S.A. the amount of 107,037,152 registered non-endorsable shares of common stock with a face value of Ps. 1 each and entitled to one vote per share, representing 80% of the Tarshop S.A. shares. In this line of thought, on December 29, 2009, contractual documents related to the transaction were executed, which was subject to the approval by the Argentine Central Bank granted on August 30, 2010. Consequently, on September 13, 2010, the respective memorandum of closure was executed. The total price paid for the purchase of shares stood at USD 26.8 million. Under this transaction, the Company granted Banco Hipotecario S.A. a two-year security agreement over the Company’s Series III Notes, issued on November 10, 2009, for a face value of Ps. 5 million, which worked as guarantee upon any price adjustment that may result in favor of Banco Hipotecario S.A. as provided by the purchase agreement. On June 15, 2011 the Company granted Non-Convertible Notes Series I of the Company issued on May 11, 2007 in favor of Banco Hipotecario S.A. at a nominal value of USD 1.2 million to replace a prior pledge, which was discharged and as a result funds were released. On October 11, 2011, Banco Hipotecario S.A. released 50% of the Non-Convertible Notes pledged and the remaining 50% will be released once the two-year term as from the date of the closing memorandum has been fulfilled. In compliance with the conditions defined in the agreement in question, the Company committed itself to not competing for 5 years in the credit card and/or consumer loan business in which Tarshop S.A. has a presence. Additionally, under this transaction, receivables and payables between the Company and Tarshop S.A. have been compensated. - 69 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation form the original prepared in spanish for publication in Argentina NOTE 8: (Continued) j)Increase in equity interest of IRSA Inversiones y Representaciones Sociedad Anónima (IRSA) On January 13, 2010, the Company’s majority shareholder, IRSA, made an offer to the minority shareholder, Parque Arauco S.A., to purchase its 29.55% interest in the Company as well as its direct and indirect holdings of the Company’s Series I Convertible Notes issued by Alto Palermo S.A. (APSA) for a face value of USD 15.5 million. On October 15, 2010, the direct and indirect equity interest of Parque Arauco S.A. in the Company was purchased. On April 10, 2012, IRSA increased its interest in the Company by 0.7%, from 94.87% through 95.57% (see Note 17.a)). k) Apsamedia S.A.´s shares On May 21, 2010, Alto Palermo S.A. (APSA) and Tarshop S.A. executed an agreement to formalize the transfer of shares by which Tarshop S.A. sold to APSA 18,400,000 registered non-endorsable shares of common stock with a face value of Ps. 1 each and entitled to 1 vote per Class "A” share representing 50% of Apsamedia S.A.'s capital stock. The transaction price was set at Ps. 0.001 for the total shares. On January 13, 2011, Alto Palermo S.A. (APSA) executed a share purchase agreement by which APSA purchased 18,400,000 registered, non-endorsable shares of common stock with a face value of Ps. 1 each and entitled to one vote per Class B share, representing 50% of Apsamedia S.A.’s common capital stock. On April 18, 2011 Alto Palermo S.A. (APSA) and Fibesa S.A. entered into a stock transfer agreement whereby the latter acquired 1,840,000 registered non-endorsable common Class B shares at a face value of Ps. 1 each and entitled to one vote each, which represent 5% of Apsamedia S.A.´s capital stock in a total amount of Ps. 0.8 million, which has not been paid in as of the unaudited financial statements date. The equity investment in Apsamedia S.A. as of the period/year-end is disclosed in Exhibit C. - 70 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation form the original prepared in spanish for publication in Argentina NOTE 8: (Continued) l)Sale of properties Rosario plot of land The acceptance offers for the plot of land of the building located in the District of Rosario, City of Rosario, Province of Santa Fe, subscribed by APSA are detailed below: Lots Offer acceptance Agreed price (in thousands of USD) Collected amount (in thousands of USD) Title deed´s date 2A 04/14/2010 05/26/11 2E 05/03/2010 09/29/10 2F 11/10/2010 07/06/11 2B 12/03/2010 08/11/11 2C 12/03/2010 08/11/11 2D 12/03/2010 03/20/11 The lots subject to these transactions are recorded to the inventory account (Note 3.d) until the date of issuance of the title deed. m) Financing and occupation agreement with NAI INTERNATIONAL II, INC. On August 12, 1996, Empalme S.A.I.C.F.A. y G. (merged into Shopping Alto Palermo S.A. as from January 1st, 2009 executed an agreement with NAI INTERNATIONAL II. INC. (subsequently transferred to NAI INTERNATIONAL II, INC. – Branch Argentina) by means of which the latter granted a loan for an original principal of up to USD 8.2 million for the construction of a multiplex cinema and part of the parking lot located in the premises of Córdoba Shopping, which are disclosed in fixed assets, net. As stated in the occupation agreement related to the loan agreement, the amounts due are set off against payments generated by the occupation held by NAI INTERNATIONAL II, INC. of the building and the area known as cinema. The agreement provides that if after October 2027, there still is an unpaid balance of the loan plus respective interest thereon, the agreement will be extended for a final term established as the shorter of the term required to fully repay the unpaid loan amount, or ten years. If the last term has elapsed and there still is an unpaid balance, the Company will be released from any obligation to pay the outstanding debt. - 71 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation form the original prepared in spanish for publication in Argentina NOTE 8:(Continued) On July 1st, 2002, an amendment to the agreement was established, whose most important resolutions are as follows: ·The outstanding debt was de-dollarized (Ps. 1 USD 1) ·An antichresis real right was created and it was established that all obligations assumed by Empalme S.A.I.C.F.A. y G. under the agreement by which the normal use and operation of the cinema center is warranted to NAI INTERNACIONAL II, INC., including those obligations involving restrictions on the use or title to property by Empalme S.A.I.C.F.A. y G. or third parties, shall be comprised in the previously mentioned real right. Principal owed as of March 31, 2012 and unpaid interest accrued through that date, due to theoriginal loanagreementand respective amendments are disclosedin Current andnon-current Customers advances - Lease advances together with other advances not included in this agreement (Note 3.j). n)Contributed leasehold improvements - Other liabilities In March 1996 Village Cinema S.A. inaugurated ten multiplex system cinema theatres, with an approximate surface of 4,100 square meters. This improvement of the building of Mendoza Plaza Shopping S.A. was capitalized with a balancing entry as a fixed asset, recognizing the depreciation charges and the profits over a 50-year period. The lease is for a time limit of 10 years to be renewed every four equivalent and consecutive periods, at the option of Village Cinema S.A. At period-end the amount pending of accrual is disclosed in Current and non-current Other liabilities - Contributed leasehold improvements (See Note 3.l). o)Acquisition of Torodur S.A.’s shares On June 13, 2011, APSA acquired from IRSA Inversiones y Representaciones S.A. a 98% interest in the capital stock of Torodur S.A. On that same date, APSA acquired from Cam Communications LP (Bermudas), ex Elsztain Realty Partners Master Fund II LP, and Cam Communications LP (Delaware) the participation of both companies in the capital stock of Torodur S.A. equivalent to 1% in each case. The total price of the transaction amounted to Ps. 2.36. - 72 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation form the original prepared in spanish for publication in Argentina NOTE 8: (Continued) p) Acquisition of Nuevo Puerto Santa Fe S.A.´s shares On June 15, 2011, Alto Palermo S.A. (APSA), by itself and through its controlled affiliate Torodur S.A., acquired from Boldt S.A. and Inverama S.L. (sellers) a fifty per cent (50%) stake in the shares of Nuevo Puerto Santa Fe S.A. (NPSF), a company that is lessee of a property built and operated as a shopping center in the port of the city of Santa Fe, Province of Santa Fe. The purchase price payable for this acquisition of a 50% stake amounts to USD 4.5 million payable over 19 monthly non-interest bearing installments, the latter installment being payable on February 2013; such debt is disclosed at its discounted value in short-term debt. Additonally, the purchasers will pay to the sellers, proportionally to the shares purchased, fifty (50%) of the working capital calculated on the purchase agreement, which will stem from the special closing financial statements of Nuevo Puerto Santa Fe S.A. the latter will prepare them as a supplement to the price. The purchase of shares of NPSF was contingent upon the approval by the Regulatory Entity of the Port of Santa Fe of the share composition of NPSF provided, in addition, that the Caja de Asistencia Social Lotería de Santa Fe would not raise any challenge against the transaction. After fulfilling this condition, on August 18, 2011, the shares were transferred. Furthermore, NPSF and Casino Puerto Sante Fe (CPSF) entered into a sublease agreement which replaces the previous lease agreement originally held by NPFS. Thus, APSA becomes owner of 33.33% of the capital stock, which added to the 16.66% owned by its controlled affiliate Torodur, representing 50% of the stock and voting capital of NPSF. In addition, GRAINCO S.A. owns the remaining 50%. The investment is recorded under Equity Investments (Exhibit C). - 73 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation form the original prepared in spanish for publication in Argentina NOTE 8: (Continued) q)General Shareholders Meeting of May 26, 2011 On May 26, 2011, APSA’s Regular and Special Shareholders Meeting, held on this date, decided, among other points, the following: ·Capital stock increase of up to Ps. 108 million through the issue of up to 1,080,000,000 new common shares of face value Ps. 0.10 each, on one or many offerings, with additional paid-in capital or not and with one voting right per share, with dividend rights in equal conditions as the rest of the outstanding shares at the issuing date, following a public offering in the country or abroad. The meeting established the parameters under which the Board of Directors will settle the additional paid-in capital, with a range of prices for the share, being the minimum price Ps. 25.6133 per share of face value Ps. 1 or USD 25.1 per ADS and a maximum price of Ps. 75 per share of face value Ps. 1 or USD 73.4970 per ADS. ·Delegation on the Board of Directors of the power to define all the terms and conditions of the issuing process in one or several offerings, not expressly determined in the Shareholders Meeting with the power to sub-delegate on one or more than one director or manager, or the people that they authorize. ·Reduction of the term to exercise the preemptive subscription right and the accretion right to up to 10 calendar days, as provided by section 194 of Act No. 19,550 and the regulations in force, delegating on the Board of Directors the most extensive powers in order to fulfill the capital stock increase. ·Approval of the terms and conditions of the repurchase offering – in the context of the capital increase and subject to the effective fulfillment of this – of the outstanding convertible notes with face value USD 31,755,502, for the amount of USD 36.1 million, equivalent to USD 1.13666 per Convertible Note. NOTE 9:ISSUE OF CONVERTIBLE AND NON-CONVERTIBLE NOTES AND SHORT-TERM DEBT SECURITIES a)Issue of Convertible Notes On July 19, 2002, the Company issued Series I of Convertible Notes for up to USD 50 million, with a face value of Ps. 0.1 each and due date on July 19, 2014. - 74 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation form the original prepared in spanish for publication in Argentina NOTE 9: (Continued) Convertible Notes accrue interest at a fixed nominal rate of 10 % per annum. Interest is payable semi-annually. They can be converted at any time by choice of each corporate noteholder into ordinary shares at a conversion price which is the higher of: (i) the result of dividing the Company’s shares face value (Ps. 0.1) by the exchange rate, and (ii) USD 0.0324, which means that each Convertible Note can be turned into 30.864 shares of Ps. 0.1 face value. The shares underlying the conversion of the Notes will be tentitled to the same right to collect any dividends to be declared after the conversion as the shares outstanding at the time of the conversion. This issuance was resolved at the Ordinary and Extraordinary Meeting of Shareholders held on December 4, 2001, approved by the National Securities Commission Resolution No. 14,196 dated March 15, 2002 and authorized to list for trading on the Buenos Aires Stock Exchange on July 8, 2002. On October 7, 2010, holders of Convertible Notes of USD 15.5 million exercised their conversion right. Therefore, the Company issued 477,544,197 ordinary shares of Ps. 0.1 face value each. Additionally, on September 21, 2011, a holder of Convertible Notes exercised his conversion right. Thus, the Company issued 277,777 ordinary shares of Ps. 0.1 face value each. After the conversion and issue of the shares, the Company’s common stock increased from 782,064,214 to 1,259,886,188 ordinary shares. Therefore, as from the program issuing date until March 31, 2012, the holders of Convertible Notes have exercised their right to convert them for a total amount of USD 18.3 million. The total amount of Convertible Notes as of March 31, 2012 amounts to USD 31.7 million. On May 26, 2011 the Company has made an offer to repurchase them, subject to certain conditions (See Note 8.q). - 75 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation form the original prepared in spanish for publication in Argentina NOTE 9: (Continued) b)Issuance of Non-Convertible Notes i)2007 Issuance of Non-Convertible Notes On May 11, 2007, the Company issued two series of Non-Convertible Notes for a total amount of USD 170 million. These issuances are included within the Global Issuance Program of Non-Convertible Notes for a face value of up to USD 200 million authorized by the National Securities Commission (CNV) by means of Resolution No. 15,614 dated April 19, 2007. The Ordinary and Extraordinary Meeting of Shareholders held on October 29, 2009 approved the increase in the amount of the Global Issuance Program of Non-Convertible Notes in place up to USD 400 million. Series I relates to the issuance of USD 120 million, which accrue interest at a fixed interest rate of 7.875% paid semiannually on May 11 and November 11 of each year as from November 11, 2007. Series I´s principal is due on May 11, 2017. On June 15, 2011, the Company pledged Non-Convertible Notes Series I issued in favor of Banco Hipotecario S.A. at a nominal value of USD 1.2 million. Series II relates to the issuance of Ps. 154 million (equivalent to USD 50 million). Principal will be settled in seven, equal and consecutive semiannual installments as from June 11, 2009, and accrues interest at 11% per annum, maturing on June 11, and December 11 of each year as from December 11, 2007. On April 18, 2011 the Company repurchased from Cresud S.A.C.I.F. y A., IRSA´s parent company, Non-Convertible Notes Series I due in 2017 for a face value of USD 5 million at a price of USD 5.1 million, which resulted from averaging the prices quoted by three banks plus accrued interest until settlement of the transaction. As of March 31, 2012, the total amount of non-convertible notes repurchased by the Company amounts to USD 10 million for the Series I. As of March 31, 2012, the Company has also repurchased USD 1.4 million for the Series II. Such non-convertible notes have been valued at face value and are disclosed netting the current and non-current capital and interest owed. As of March 31, 2012, IRSA Inversiones y Representaciones Sociedad Anónima is the holder of Series II Notes for Fv. Ps. 6.6 million. - 76 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation form the original prepared in spanish for publication in Argentina NOTE 9: (Continued) ii)2009 Issuance of Non-Convertible Notes Additionaly, under such Global Issuance Program of Non-Convertible Notes, on November 10, 2009, the Company issued two series of Non-Convertible Notes for a total value of Ps. 80.7 million. Series III relates to the issuance of Ps. 55.8 million, which accrue interest at variable Badlar rate plus a 3% margin payable on a quarterly basis. On May 12, 2011, APSA made the last payment of interest and paid off all of the principal of the issue referred above. Series IV relates to the issuance of Ps. 24.9 million (equivalent to USD 6.6 million), which accrue interest at a fixed rate of 6.75% on the principal amount, payable on a quarterly basis. On May 12, 2011, APSA made the last payment of interest and paid off all of the principal of the issue referred above. c)Approval of the short-term Global Program by the Shareholders’ meeting The Company´s Ordinary and Extraordinary Shareholders´ meeting, held on October 29, 2009 approved the creation of the Global Program for the issuance of securities representing short-term debt (up to one year term) in the form of simple notes not convertible into shares, denominated in pesos, US dollars or any other currency with unsecured, special, floating and/or any other guarantee, including third party guarantee, either subordinated or not, for a maximum outstanding amount at any time that may not exceed the equivalent in Ps. of USD 50 million. NOTE 10: RESTRICTED ASSETS The Company owns the following restricted assets: a)As regards the case "Alto Palermo S.A. (APSA) with Dirección General Impositiva in re: Appeal", Case file No. 25.030-I, currently heard by Room A, Office of the 3rd Nomination, the property located at Av. Olegario Andrade 367, Caballito, Buenos Aires City has been encumbered, and its value as of March 31, 2012 amounts to Ps. 36,889 (disclosed in other Non-current investments- Undeveloped parcels of land). (See Exhibit D). - 77 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation form the original prepared in spanish for publication in Argentina NOTE 10: (Continued) b)As of August 3, 2011 a mortgage was granted on Soleil Factory (See Note 8.b). c)On June 15, 2011, the Company pledged Non-Convertible Notes Series I of the Company issued on May 11, 2007 in favor of Banco Hipotecario S.A. at a nominal value of USD 1.2 million. On October 11, 2011, Banco Hipotecario released 50% of the Non-Convertible Notes pledged and the remaining 50% will be released once the two-year term as from the date of the closing memorandum has been fulfilled. (See Note 8.i). NOTE 11: COMPLIANCE WITH CURRENT ENVIRONMENTAL REGULATIONS One of the Company's ongoing objectives is the sustainable development of its business in compliance with current environmental regulations. NOTE 12:DEFERRED INCOME TAX The evolution and breakdown of deferred tax assets and liabilities are as follows: Items Balances at the beginning of the year Changes for the period Balances at the end of the period Cash and banks ) ) ) Accounts receivable, net Other receivables and prepaid expenses, net ) ) ) Inventory ) ) ) Fixed assets ) ) ) Other investments, net ) ) Short-term and long-term debt ) ) Customer advances Salaries and social security payable Taxes payable Other liabilities ) - Provisions ) Tax loss carryforwards ) Total net deferred tax assets (1)Includes Ps. (37) of deferred tax assets arising from the acquisition of Soleil Factory, not affecting income. - 78 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation form the original prepared in spanish for publication in Argentina NOTE 12:(Continued) The detail of income tax accumulated losses not expired that have not yet been used as of period end amount to Ps. 41,430 and may be compensated with future taxable income according to the following detail: Fiscal year of origin Amount Prescription fiscal year According to the terms of the General Resolutions Nos. 485 and 487 of the National Securities Commission, the Company has decided not to recognize the deferred income tax liability generated by the effect of the adjustment for inflation on the fixed assets and other non-monetary assets. The estimated effect as of March 31, 2012 that the adoption of the criteria would have generated is as follows: ian increase of deferred income tax liabilities of Ps. 87,878, approximately, which should be charged to results of previous years for Ps. 96,144 (loss) and to results of the period for Ps. 8,266 (gain). iia decrease in assets for equity investments of Ps. 1,464, approximately, arising from applying such criteria to subsidiary companies, which should be charged to results of previous years for Ps. 1,544 (loss) and to results of the period for Ps. 80 (gain). The following chart details the estimated term of reversion of the estimated effect: Year Amount Amount arising from equity investments No fixed term - - 2017 and higher - - 79 - ALTO PALERMO S.A. (APSA) Notes to the Unaudited Financial Statements (Continued) (In thousands of Argentine Pesos) Free translation form the original prepared in spanish for publication in Argentina NOTE 12: (Continued) Below is a reconciliation between income tax expense and the resulting from application of the current tax rate in effect to the net income before taxes: Items Net income for the period (before income tax) Current income tax rate 35
